DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on April 20, 2022, which amends the independent claims 1-2, 10, and 16, amends the dependent claims 3-4 and 11-13, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on April 20, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1-2, 10, and 16, are hereby amended to add a new limitation “receiving, from the first AR device a modification of the virtual representation, wherein the modification is based at least in part on user preferences and permissions” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Forutanpour, etc. (US 20140081634 A1) teaches that receiving, from the first AR device a modification of the virtual representation, wherein the modification is based at least in part on user preferences and permissions (See Forutanpour: Figs. 1-4, and [0067], “At step 440, a request for text corresponding to the speech captured at step 410 may be received from a second AR device. The second AR device may be worn or otherwise used by a user who is not present when the speech captured at step 410 was spoken. As such, the request received at step 440 may occur when the user has entered the conversation (or speech, presentation, etc.) that contains the speech spoken at step 410. The request for the text corresponding to the speech may be received by the first AR device from the second AR device. The request for the text may indicate a period of time for which the second AR device is requesting text. For instance, the user of the second AR device may provide input to the second AR device specifying that text for the previous five minutes of speech is desired. The time period for which text is requested may be based on several factors, including: a time period selected by the user of the second AR device, a time period selected by the user of the first AR device, a length of time the first AR device has been capturing audio, a predefined period of time for which text corresponding to speech is storing, etc. The request for the speech at step 440 may only occur if the user of the second augmented reality device provides input requesting the text. In other embodiments, the second AR device may request the text without requiring user input. Whether user input is required or not may be based on a user preference stored by the second AR device”; and [0068], “At step 450, assuming the user of the first AR device has provided permission, data corresponding to the text of the speech captured at step 410 may be transmitted to the second AR device. Such a transmission may be direct: from the first AR device to the second AR device. Such a transmission may also be indirect: the data containing the text may be received by the second AR device from a remote computer system that has stored the text corresponding to the speech captured by the first AR device at step 410. In addition to the text of the speech, the data transmitted at step 450 may contain indications of the persons who spoke the speech corresponding to the text. As such, the text may be attributed to the appropriate person who spoke the corresponding speech. In some embodiments, the indications may be images of the one or more persons who spoke speech. If the indications are images, the second AR device may match the persons present in the images with the persons present in the real-world scene to identify who spoke the text. In other embodiments, an identifier, such as a serial number or IP address, may be used to indicate in AR device worn by the person who spoke the text. As such, by determining the location of the AR device indicated by the identifier, the speaker of the text may be identified”). The remaining arguments of the applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alaniz, etc. (US 20190166352 A1) in view of Hashimoto, etc. (US 20160042543 A1), further in view of Park, etc. (US 20180154832 A1), and Forutanpour, etc. (US 20140081634 A1).
Regarding claim 1, Alaniz teaches that a method (See Alaniz: Figs. 1-3, and [0031], "Referring now to the drawings, wherein the showings are for purposes of illustrating one or more exemplary embodiments and not for purposes of limiting same, FIG. 1 is a schematic view of an operating environment 100 for implementing dynamic in-vehicle virtual reality systems and methods according to an exemplary embodiment. The components of environment 100, as well as the components of other systems, hardware architectures and software architectures discussed herein, can be combined, omitted or organized into different architectures for various embodiments. Further, the components of the operating environment 100 can be implemented with or associated with a vehicle. For example, FIG. 2 illustrates a vehicle 200 implementing dynamic in-vehicle virtual reality systems and methods, which will be described in further detail herein"), comprising:
determining (See Alaniz: Figs. 1-3, and [0056], "In another embodiment, the virtual reality data module 302 also receives other data for facilitating dynamic in-vehicle virtual reality. The other data 322 can include can include big data from the vehicle systems 314, the portable device 312, the 1/0 device 314, and/or other networks 122. For example, other data 322 can include environmental data associated with the vehicle (e.g., interior, exterior), road conditions (e.g., bumpy roads, slick roads, traffic conditions), weather conditions, vehicle temperature, among others. In another embodiment, the other data 322 can include driver action data, for example, driving history, fuel efficiency, interactions with other vehicle systems, gestures, motion relative to the vehicle, among others. Further, in some embodiments, the other data 322 can include social media data from, for example, the other networks 122") a location of a feature in an external environment relative to a vehicle interior based on reality capture data;
generating a virtual representation of the feature aligned with the vehicle (See Alaniz: Figs. 7A-B, and [0093], "Illustrative examples of dynamic virtual views generated by the methods and systems discussed herein will now be described with reference to FIGS. 7A and 7B. FIG. 7A illustrates a virtual view 702 and FIG. 7B illustrates a virtual view 704 from a fishing virtual reality game, the objects and operations of which are defined by a virtual world model, for example the virtual world model 400 of FIG. 4 and the schematic class diagram 500 of a virtual reality world of FIG. 5. Specifically, the virtual views 702, 704 are generated based on the vehicle data, the user data and the virtual world model, the virtual world model including one or more components that define the virtual views 702, 704. The virtual views 702, 704 can be displayed in one embodiment, on the output device 126 (FIG. 1). In another embodiment, the virtual views 702, 704 can be displayed on the portable device 124 (FIG. 1)");
transmitting the virtual representation to a first augmented reality (AR) device (See Alaniz: Figs. 1-3, and [0045], "In another embodiment, a vehicle occupant 210, for example, positioned in a back seat 212 of the vehicle 200, can be in possession of a portable device 214. In this embodiment, the portable device 214, could be a tablet, similar to the tablet 208. The portable device 214 can, in one embodiment, provide information about the vehicle occupant 210, for example, tracking information, input information, motion information, among others to the VR engine 116. The portable device 214 can also act as an output device to provide a virtual view generated by the VR engine 116 to the vehicle occupant 210") and a second AR device in the vehicle;
receiving, from the first AR device a modification of the virtual representation (See Alaniz: Figs. 1-3 and 5, and [0062], "The eventsln class node 516 defines the types and names of events that each node can receive or generate. For example, the EventManager node can define custom events and includes event handlers and listeners that determine event triggers (e.g., determined from user data (e.g., user input), vehicle data) to initialize specific events. The type field defines a type of the event, the node field defines which node(s) the event applies to and the set_fieldname method can be used to modify a value of a field during the event. The eventsOut class node 518 manages execution and routing of the event. The fieldname_changed field indicates what field(s) are changed during the event, the type field defines the type of the event, the node field can define which node the event applies to and the route method defines how the event is sent to a node and how the event is received and generated by a node. Again, the class nodes and components in FIG. 5 are exemplary in nature and other class nodes and components can be implemented with the systems and methods discussed herein. The class nodes and components can be augmented according to at least one of the vehicle data and the user data to generate a dynamic virtual world and/or virtual views to a user. Specifically, the vehicle data and the user data can be used to initialize nodes, set properties and fields and initialize or define events"), wherein the modification is based at least in part on user preferences and permissions; and
transmitting a modified virtual representation to the second AR device in the vehicle (See Alaniz: Figs. 1-3 and 10, and [0078], "Referring now to FIG. 10, a schematic view of the portable device of FIG. 8 implemented in an exemplary operating environment (e.g., FIG. 1) for dynamic in-vehicle virtual reality is shown according to one aspect. For purposes of convenience, like components of FIGS. 1 and 8 in FIG. 9 are indicated with line numerals. As can be seen, in this embodiment, the VR Engine FW 820 of the portable device 124 is operably connected for computer communication to the VR Engine 116. In some embodiments, this connection is facilitated by the 1/0 interface 112. Further, in some embodiments, as shown in FIG. 1, the portable device 124 is operable connected for computer communication to the 1/0 device 126 (e.g., an output device). The VR Engine FW 820 facilitates transmitting vehicle data, including vehicle dynamics data of the vehicle and/or user data to the VR Engine 116. In some embodiments, the VR Engine FW 820 of the portable device 124 can also facilitate the output of a virtual view from the VR engine 116 to the 1/0 device 126. It is understood that in some embodiments, the VR Engine FW 820 could include the functions and components of the VR engine 116. Further, in some embodiments, the portable device 126 and the 1/0 device 126 (e.g., the output device) could be combined into one device").
However, Alaniz fails to explicitly disclose that determining a location of a feature in an external environment relative to a vehicle interior based on reality capture data; transmitting the virtual representation to a first augmented reality (AR) device and a second AR device in the vehicle; and wherein the modification is based at least in part on user preferences and permissions.
However, Hashimoto teaches that determining a location of a feature in an external environment relative to a vehicle interior based on reality capture data (See Hashimoto: Fig. 13- 18, and [0064], "Each of FIGS. 13 and 14 illustrates, as an example, the output image Im (image displayed at the display device 10) in a case where the vehicle 1 changes lane to a left lane. In FIG. 13, the vehicle 1 is in a state travelling in a straight line. In this state, in the output image Im, the display range Ad is narrow and facing substantially straight rearward and the transmission rate a is 0 (zero). The ratio change portion 116 and the display range decision portion 117 acquire the detection results, signals and data obtained by each portion when the vehicle 1 makes a lane change so as to change the transmission rate a and the display range Ad in a case where the aforementioned detection results, signals and data satisfy predetermined conditions. In FIG. 14, in a case where a signal (signal obtained in association with a driving operation of the driver) from the direction indicator 22 instructing a movement in a leftward direction or a value (for example, the steering angle of each of the wheels 2, the position of the vehicle 1, the speed of the vehicle 1 and the like) of each portion (for example, the steering angle sensors 14, 15a, the wheel speed sensor 17, the torque sensor 20a and the like) related to the lane change of the vehicle 1 is obtained, for example, the display range decision portion 117 expands the display range Ad of the output image Im laterally (left-right direction) and slides (moves) the display range Ad in a direction of the lane to which the vehicle moves (to a left side). Thus, in the present embodiment, as an example, the driver may easily grasp the surroundings of the vehicle 1 and the state outside the vehicle in a travelling direction. Further, in FIG. 14, the ratio change portion 116 increases the transmission rate a at the second region A2 to the extent of 0.6, for example. Thus, according to the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1 and the state of the outside of the vehicle in the travelling direction because structures such as a pillar, a roof, a seat and a trim, for example, of the vehicle 1 are transparent. In addition, as illustrated in FIG. 15, in a case where the object B (vehicle) approaching within a predetermined distance at a rear left side of the vehicle 1 is detected by the object detection portion 112, as an example, the display range decision portion 117 may determine the display range Ad so as to include the image lmb of the aforementioned object B. In FIG. 15, the ratio change portion 116 may specify the transmission rate a to be higher than a case where the object Bis not detected, as an example. Accordingly, the driver may easily visually recognize the object Band easily grasp the distance and relative position of the object B from the vehicle 1, for example. Further, in FIG. 15, as an example, the additional image generation portion 118 adds a highlight display lmfl in a frame shape surrounding the image lmb of the detected object B to the image lmb and adds a highlight display lmf2 in a band shape overlapping an image 1ml of a lane L of the road surface to the image 1ml. Accordingly, in the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1, the state of the outside of the vehicle in the travelling direction, the object Band the like. The aforementioned control may be performed in the same manner in a case where the vehicle changes lane in an opposite direction (right direction)").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Alaniz to have a determining a location of a feature in an external environment relative to a vehicle interior based on reality capture data as taught by Hashimoto in order to ensure driving-operation easily (See Hashimoto: Fig. 1, and [0068], "In the present embodiment, as an example, the display range decision portion 117 may change the display range Ad and the ratio change portion 116 may change the transmission rate a based on the signal obtained by the driving operation of the vehicle 1. Thus, as an example, the display mode (the display range Ad or the transmission rate a of the output image Im) may be changed depending on the driving operation. Thus, as an example, the driver may easily or securely perform the driving operation. The signal obtained in association with the driving operation of the driver may be a signal obtained in association with an operation relative to an operation portion performing the driving operation, for example, a steering wheel, a shift switch, a brake pedal, a clutch pedal, and an accelerator pedal other than the aforementioned direction indicator 22 and the shift lever. Changes of the display mode for the operation of the operation portion may be variously specified. For example, the transmission rate a may increase or the display range Ad may expand depending on the operation of the brake pedal"). Alaniz teaches a method and system that may generate the virtual view of the vehicle environment dynamically based on the vehicle dynamic data, and Hashimoto teaches a system and method that may generate a synthetic image with exterior images of the vehicle superimposed on the interior image according to the position and features of the exterior environment. Therefore, it is obvious to one of ordinary skill in the art to modify Alaniz by Hashimoto to determine the vehicle external environment conditions and features of the external object and superimpose the exterior environmental image in the composite images present to the driver. The motivation to modify Alaniz by Hashimoto is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Alaniz, modified by Hashimoto, fails to explicitly disclose that transmitting the virtual representation to a first augmented reality (AR) device and a second AR device in the vehicle; and wherein the modification is based at least in part on user preferences and permissions.
However, Park teaches that transmitting the virtual representation to a first augmented reality (AR) device and a second AR device in the vehicle (See Park: Fig. 1A-F, and [0055], "FIGS. 1A-1F illustrate a wireless cooperative communication performed in a road environment including a plurality of vehicles and RSE, according to one or more embodiments. FIGS. 1A-1F illustrate a road environment including RSE 130 and a plurality of vehicles, for example, a vehicle Vl 110, a vehicle V2 120, a vehicle V3 125, a vehicle V4, a vehicle VS, a vehicle V6 135, and a vehicle V7 145 travelling on a road. Below, FIGS. 1B through 1D more particularly illustrate examples of areas of the road that may be viewed/captured by the vehicles or the RSE, and FIGS. 1E and 1F more particularly illustrate examples of a resultant viewed region that will be acquired or derived by the vehicle Vl 110 through such wireless communication, according to one or more embodiments Here, the vehicle Vl 110 is being used as a reference, e.g., below explanations of such a wireless communication approach may be from the perspective of the example vehicle Vl 110. The vehicle Vl 110 may perform data transmission and reception with other vehicles or the RSE 130 based on a wireless communication scheme, such as according to any of the Wireless Access in/for Vehicular Environments (WAVE) IEEE 802.llp, IEEE 1609, or similar standardization schemes, as only non-limiting examples and noting that alternative wireless communication schemes may be used. The example WAVE scheme is, for example, a mobile communication technology and approach designed to be suitable for a high speed driving or traveling environment. As noted, the wireless communication scheme may be a wireless cooperative communication system or scheme, where one or more vehicles and/or RSE's may operate as nodes of the system and cooperate to share information, such as their respective sensor information, between each other. For example, each of the vehicles may share their speed, acceleration, and/or direction of travel, so each example vehicle may know the speeds, acceleration, and/or directions of travel of nearby vehicles, such information may similarly be respectively shared between each of the vehicles and one or more nearby RSE's. Accordingly, in an example wireless cooperative communications embodiment, multiple vehicles may share their information with each other and/or with one or more RSE's, and likewise the RSE's may share information with each other and/or one or more vehicles, etc. As only an example, a determining factor for whether two vehicles, a vehicle and an RSE, or two RSE's share their respectively collected information may be whether a direct wireless connection can be made between the two respective nodes, i.e., between the two vehicles, the vehicle and the RSE, or the two RSE's, such as depending on signal strength and range of the respective transmitters and receivers of the vehicle and RSE devices. Accordingly, returning to FIG. 1A, and in such an example cooperative communication system or scheme, the vehicle Vl 110 may receive image data and/or traffic data from the vehicle V2 120 and/or the RSE 130 while traveling on the road, and/or may broadcast acquired image data and/or traffic data to one or more of the RSE 130, the vehicle V2 120, the vehicle V3 125, the vehicle V4, the vehicle VS, the vehicle V6 135, and the vehicle V7 145. In an embodiment, such a broadcasting of the acquired image data and/or traffic data, which may include the aforementioned example speed, acceleration, and direction of travel, may be performed autonomously or automatically, such as based on a respectively predetermined duty cycle or respective information availability for transmitting each type of information to the other vehicles and/or RSE's").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Alaniz to have a determining a location of a feature in an external environment relative to a vehicle interior based on reality capture data as taught by Park in order to enhance safety and convenience in driving (See Park: Figs. 1A-F, and [0063], "While driving or traveling, the driver of the vehicle Vl 110 may be blocked by another vehicle, or due to a road structure, from viewing or seeing an obstacle, such as obstacle 160. An obstacle, a moving object, an accident scene, and the like for example, included in a region that is invisible or imperceptible to the driver may increase an accident risk. The accident risk may also increase due to a high speed of another vehicle and abnormal conditions of the surface of a road affected by weather. As illustrated in FIG. 1F, the vehicle Vl 110 may provide a driver information on the road region 180, beyond the road region 150 monitored by the vehicle Vl 110, thereby enhancing safety and convenience in driving"). Alaniz teaches a method and system that may generate the virtual view of the vehicle environment dynamically based on the vehicle dynamic data, and Park teaches a system and method that may generate an extended virtual viewpoint image by combining the images captured and generated by different devices. Therefore, it is obvious to one of ordinary skill in the art to modify Alaniz by Park to transmit virtual viewpoint images from one device to another device and combining them to generate an extended virtual viewpoint images to extend the view of the driver and enhance the safety of the driver. The motivation to modify Alaniz by Park is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Alaniz, modified by Hashimoto and Park, fails to explicitly disclose that wherein the modification is based at least in part on user preferences and permissions.
However, Forutanpour teaches that wherein the modification is based at least in part on user preferences and permissions (See Forutanpour: Figs. 1-4, and [0067], “At step 440, a request for text corresponding to the speech captured at step 410 may be received from a second AR device. The second AR device may be worn or otherwise used by a user who is not present when the speech captured at step 410 was spoken. As such, the request received at step 440 may occur when the user has entered the conversation (or speech, presentation, etc.) that contains the speech spoken at step 410. The request for the text corresponding to the speech may be received by the first AR device from the second AR device. The request for the text may indicate a period of time for which the second AR device is requesting text. For instance, the user of the second AR device may provide input to the second AR device specifying that text for the previous five minutes of speech is desired. The time period for which text is requested may be based on several factors, including: a time period selected by the user of the second AR device, a time period selected by the user of the first AR device, a length of time the first AR device has been capturing audio, a predefined period of time for which text corresponding to speech is storing, etc. The request for the speech at step 440 may only occur if the user of the second augmented reality device provides input requesting the text. In other embodiments, the second AR device may request the text without requiring user input. Whether user input is required or not may be based on a user preference stored by the second AR device”; and [0068], “At step 450, assuming the user of the first AR device has provided permission, data corresponding to the text of the speech captured at step 410 may be transmitted to the second AR device. Such a transmission may be direct: from the first AR device to the second AR device. Such a transmission may also be indirect: the data containing the text may be received by the second AR device from a remote computer system that has stored the text corresponding to the speech captured by the first AR device at step 410. In addition to the text of the speech, the data transmitted at step 450 may contain indications of the persons who spoke the speech corresponding to the text. As such, the text may be attributed to the appropriate person who spoke the corresponding speech. In some embodiments, the indications may be images of the one or more persons who spoke speech. If the indications are images, the second AR device may match the persons present in the images with the persons present in the real-world scene to identify who spoke the text. In other embodiments, an identifier, such as a serial number or IP address, may be used to indicate in AR device worn by the person who spoke the text. As such, by determining the location of the AR device indicated by the identifier, the speaker of the text may be identified”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Alaniz to have wherein the modification is based at least in part on user preferences and permissions as taught by Forutanpour in order to low a user to view real-world scenes superimposed with virtual objects (e.g., applications, text, graphics) displayed to the user by the HMD. For example, an AR device may use a camera to capture images of a scene being viewed by the user and may superimpose virtual objects based on the type and/or position of real-world objects within the scene (See Forutanpour: [0023], " An augmented reality (AR) device, such as AR glasses or, more generally, any form of wearable augmented reality device that includes a head mounted display (HMD) may allow a user to view real-world scenes superimposed with virtual objects (e.g., applications, text, graphics) displayed to the user by the HMD. For example, an AR device may use a camera to capture images of a scene being viewed by the user and may superimpose virtual objects based on the type and/or position of real-world objects within the scene. The HMD may be used to present information that the user is interested in, such as text corresponding to speech occurring in the scene viewed by the user "). Alaniz teaches a method and system that may generate the virtual view of the vehicle environment dynamically based on the vehicle dynamic data; while Forutanpour teaches a system and method that may allow the second AR user to retrieve previous recorded contents from the first AR users. Therefore, it is obvious to one of ordinary skill in the art to modify Alaniz by Forutanpour to deliver AR content from the first AR user to the second AR user based on permissions or preference. The motivation to modify Alaniz by Forutanpour is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 1 as outlined above. Further, Alaniz, Hashimoto, Park, and Forutanpour teach that a method (See Alaniz: Figs. 1-3, and [0031], "Referring now to the drawings, wherein the showings are for purposes of illustrating one or more exemplary embodiments and not for purposes of limiting same, FIG. 1 is a schematic view of an operating environment 100 for implementing dynamic in- vehicle virtual reality systems and methods according to an exemplary embodiment. The components of environment 100, as well as the components of other systems, hardware architectures and software architectures discussed herein, can be combined, omitted or organized into different architectures for various embodiments. Further, the components of the operating environment 100 can be implemented with or associated with a vehicle. For example, FIG. 2 illustrates a vehicle 200 implementing dynamic in-vehicle virtual reality systems and methods, which will be described in further detail herein"), comprising:
determining a location of a feature in an external environment relative to a vehicle interior based on reality capture data (See Hashimoto: Fig. 13-18, and [0064], "Each of FIGS. 13 and 14 illustrates, as an example, the output image Im (image displayed at the display device 10) in a case where the vehicle 1 changes lane to a left lane. In FIG. 13, the vehicle 1 is in a state travelling in a straight line. In this state, in the output image Im, the display range Ad is narrow and facing substantially straight rearward and the transmission rate a is 0 (zero). The ratio change portion 116 and the display range decision portion 117 acquire the detection results, signals and data obtained by each portion when the vehicle 1 makes a lane change so as to change the transmission rate a and the display range Ad in a case where the aforementioned detection results, signals and data satisfy predetermined conditions. In FIG. 14, in a case where a signal (signal obtained in association with a driving operation of the driver) from the direction indicator 22 instructing a movement in a leftward direction or a value (for example, the steering angle of each of the wheels 2, the position of the vehicle 1, the speed of the vehicle 1 and the like) of each portion (for example, the steering angle sensors 14, 15a, the wheel speed sensor 17, the torque sensor 20a and the like) related to the lane change of the vehicle 1 is obtained, for example, the display range decision portion 117 expands the display range Ad of the output image Im laterally (left-right direction) and slides (moves) the display range Ad in a direction of the lane to which the vehicle moves (to a left side). Thus, in the present embodiment, as an example, the driver may easily grasp the surroundings of the vehicle 1 and the state outside the vehicle in a travelling direction. Further, in FIG. 14, the ratio change portion 116 increases the transmission rate a at the second region A2 to the extent of 0.6, for example. Thus, according to the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1 and the state of the outside of the vehicle in the travelling direction because structures such as a pillar, a roof, a seat and a trim, for example, of the vehicle 1 are transparent. In addition, as illustrated in FIG. 15, in a case where the object B (vehicle) approaching within a predetermined distance at a rear left side of the vehicle 1 is detected by the object detection portion 112, as an example, the display range decision portion 117 may determine the display range Ad so as to include the image lmb of the aforementioned object B. In FIG. 15, the ratio change portion 116 may specify the transmission rate a to be higher than a case where the object Bis not detected, as an example. Accordingly, the driver may easily visually recognize the object Band easily grasp the distance and relative position of the object B from the vehicle 1, for example. Further, in FIG. 15, as an example, the additional image generation portion 118 adds a highlight display lmfl in a frame shape surrounding the image lmb of the detected object B to the image lmb and adds a highlight display lmf2 in a band shape overlapping an image 1ml of a lane L of the road surface to the image 1ml. Accordingly, in the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1, the state of the outside of the vehicle in the travelling direction, the object B and the like. The aforementioned control may be performed in the same manner in a case where the vehicle changes lane in an opposite direction (right direction)");
generating a virtual representation of the feature aligned (See Park: Fig. 3, and [0080], "FIG. 3 illustrates an extended virtual viewpoint image generator and method of the surround viewing system 200, according to one or more embodiments. Referring to FIG. 3, the extended virtual viewpoint image generator 250, for example, may include an image converter 310, an image aligner 320, an image selector 330, and an image generator 340, for example. In an embodiment, operations of each of the image converter 310, image aligner 320, image selector 330, and image generator 340 of the extended virtual viewpoint image generator 250 may be implemented by at least one processing device, processor, or specialized computer, for example") with the vehicle (See Alaniz: Figs. 7A-B, and [0093], "Illustrative examples of dynamic virtual views generated by the methods and systems discussed herein will now be described with reference to FIGS. 7A and 7B. FIG. 7A illustrates a virtual view 702 and FIG. 7B illustrates a virtual view 704 from a fishing virtual reality game, the objects and operations of which are defined by a virtual world model, for example the virtual world model 400 of FIG. 4 and the schematic class diagram 500 of a virtual reality world of FIG. 5. Specifically, the virtual views 702, 704 are generated based on the vehicle data, the user data and the virtual world model, the virtual world model including one or more components that define the virtual views 702, 704. The virtual views 702, 704 can be displayed in one embodiment, on the output device 126 (FIG. 1). In another embodiment, the virtual views 702, 704 can be displayed on the portable device 124 (FIG. 1)");
transmitting (See Alaniz: Figs. 1-3, and [0045], "In another embodiment, a vehicle occupant 210, for example, positioned in a back seat 212 of the vehicle 200, can be in possession of a portable device 214. In this embodiment, the portable device 214, could be a tablet, similar to the tablet 208. The portable device 214 can, in one embodiment, provide information about the vehicle occupant 210, for example, tracking information, input information, motion information, among others to the VR engine 116. The portable device 214 can also act as an output device to provide a virtual view generated by the VR engine 116 to the vehicle occupant 210") the virtual representation to all AR devices in the vehicle (See Park: Fig. 1A-F, and [0055], "FIGS. 1A-1F illustrate a wireless cooperative communication performed in a road environment including a plurality of vehicles and RSE, according to one or more embodiments. FIGS. 1A-1F illustrate a road environment including RSE 130 and a plurality of vehicles, for example, a vehicle Vl 110, a vehicle V2 120, a vehicle V3 125, a vehicle V4, a vehicle VS, a vehicle V6 135, and a vehicle V7 145 travelling on a road. Below, FIGS. 1B through 1D more particularly illustrate examples of areas of the road that may be viewed/captured by the vehicles or the RSE, and FIGS. 1E and 1F more particularly illustrate examples of a resultant viewed region that will be acquired or derived by the vehicle Vl 110 through such wireless communication, according to one or more embodiments Here, the vehicle Vl 110 is being used as a reference, e.g., below explanations of such a wireless communication approach may be from the perspective of the example vehicle Vl 110. The vehicle Vl 110 may perform data transmission and reception with other vehicles or the RSE 130 based on a wireless communication scheme, such as according to any of the Wireless Access in/for Vehicular Environments (WAVE) IEEE 802.llp, IEEE 1609, or similar standardization schemes, as only non- limiting examples and noting that alternative wireless communication schemes may be used. The example WAVE scheme is, for example, a mobile communication technology and approach designed to be suitable for a high speed driving or traveling environment. As noted, the wireless communication scheme may be a wireless cooperative communication system or scheme, where one or more vehicles and/or RSE's may operate as nodes of the system and cooperate to share information, such as their respective sensor information, between each other. For example, each of the vehicles may share their speed, acceleration, and/or direction of travel, so each example vehicle may know the speeds, acceleration, and/or directions of travel of nearby vehicles, such information may similarly be respectively shared between each of the vehicles and one or more nearby RSE's. Accordingly, in an example wireless cooperative communications embodiment, multiple vehicles may share their information with each other and/or with one or more RSE's, and likewise the RSE's may share information with each other and/or one or more vehicles, etc. As only an example, a determining factor for whether two vehicles, a vehicle and an RSE, or two RSE's share their respectively collected information may be whether a direct wireless connection can be made between the two respective nodes, i.e., between the two vehicles, the vehicle and the RSE, or the two RSE's, such as depending on signal strength and range of the respective transmitters and receivers of the vehicle and RSE devices. Accordingly, returning to FIG. 1A, and in such an example cooperative communication system or scheme, the vehicle Vl 110 may receive image data and/or traffic data from the vehicle V2 120 and/or the RSE 130 while traveling on the road, and/or may broadcast acquired image data and/or traffic data to one or more of the RSE 130, the vehicle V2 120, the vehicle V3 125, the vehicle V4, the vehicle VS, the vehicle V6 135, and the vehicle V7 145. In an embodiment, such a broadcasting of the acquired image data and/or traffic data, which may include the aforementioned example speed, acceleration, and direction of travel, may be performed autonomously or automatically, such as based on a respectively predetermined duty cycle or respective information availability for transmitting each type of information to the other vehicles and/or RSE's"); and
generating new AR content in one of the AR devices in the vehicle (See Alaniz: Fig. 1, and [0043], "The system of FIG. 1 will now be described as implemented within a vehicle 200 in FIG. 2. FIG. 2 is a schematic view of an exemplary vehicle and exemplary vehicle occupants implementing in-vehicle virtual reality systems and methods according to one or more aspects. In the examples that follow, it will be appreciated that the portable devices and/or the I/O devices can be used in various combinations and located in other areas of the vehicle 200. In one example, the I/O device is a head mounted display (HMD), that can be placed on a user's body (e.g., head) or attached on a helmet or goggles. For example, referring to FIG. 2, a vehicle occupant 202, positioned in a seat 204 of the vehicle 200, is wearing an HMD 206 placed on the head of the vehicle occupant 202. The HMD 206 can provide information about the vehicle occupant 202, for example, tracking information, input information, motion information, among others to the VR engine 116. The HMD 206 can also act as an output device to provide a virtual view generated by the VR engine 116 to the vehicle occupant 202"); and
selecting which AR devices in the vehicle have access to the new AR content (See Park: Fig. 3, and [0086], "When the overlapping area exists in the virtual viewpoint images, the image selector 330 may select which virtual viewpoint image to be use for the overlapping area. For example, the image selector 330 may select a virtual viewpoint image having a higher image resolution from the virtual viewpoint image of the vehicle and the virtual viewpoint image of the other vehicle as the virtual viewpoint image to be applied to the overlapping area. Alternatively, when virtual viewpoint images received from other vehicles are combined, the image selector 330 may determine a virtual viewpoint image received from a vehicle providing a higher quality of communication as the virtual viewpoint image to be applied to the overlapping area. Such a quality of communication may be determined based on, for example, a determined signal-to-noise ratio (SNR) measured for each of the received virtual viewpoint images from each vehicle") based on user preferences and permissions associated with the AR devices (See Forutanpour: Figs. 1-4, and [0067], “At step 440, a request for text corresponding to the speech captured at step 410 may be received from a second AR device. The second AR device may be worn or otherwise used by a user who is not present when the speech captured at step 410 was spoken. As such, the request received at step 440 may occur when the user has entered the conversation (or speech, presentation, etc.) that contains the speech spoken at step 410. The request for the text corresponding to the speech may be received by the first AR device from the second AR device. The request for the text may indicate a period of time for which the second AR device is requesting text. For instance, the user of the second AR device may provide input to the second AR device specifying that text for the previous five minutes of speech is desired. The time period for which text is requested may be based on several factors, including: a time period selected by the user of the second AR device, a time period selected by the user of the first AR device, a length of time the first AR device has been capturing audio, a predefined period of time for which text corresponding to speech is storing, etc. The request for the speech at step 440 may only occur if the user of the second augmented reality device provides input requesting the text. In other embodiments, the second AR device may request the text without requiring user input. Whether user input is required or not may be based on a user preference stored by the second AR device”; and [0068], “At step 450, assuming the user of the first AR device has provided permission, data corresponding to the text of the speech captured at step 410 may be transmitted to the second AR device. Such a transmission may be direct: from the first AR device to the second AR device. Such a transmission may also be indirect: the data containing the text may be received by the second AR device from a remote computer system that has stored the text corresponding to the speech captured by the first AR device at step 410. In addition to the text of the speech, the data transmitted at step 450 may contain indications of the persons who spoke the speech corresponding to the text. As such, the text may be attributed to the appropriate person who spoke the corresponding speech. In some embodiments, the indications may be images of the one or more persons who spoke speech. If the indications are images, the second AR device may match the persons present in the images with the persons present in the real-world scene to identify who spoke the text. In other embodiments, an identifier, such as a serial number or IP address, may be used to indicate in AR device worn by the person who spoke the text. As such, by determining the location of the AR device indicated by the identifier, the speaker of the text may be identified”).
Regarding claim 3, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 1 as outlined above. Further, Alaniz, Hashimoto, Park, and Forutanpour teach that the method according to claim 1, further comprising:
determining a location of a feature in an external environment relative to a vehicle interior based on reality capture data (See Hashimoto: Fig. 13-18, and [0064], "Each of FIGS. 13 and 14 illustrates, as an example, the output image Im (image displayed at the display device 10) in a case where the vehicle 1 changes lane to a left lane. In FIG. 13, the vehicle 1 is in a state travelling in a straight line. In this state, in the output image Im, the display range Ad is narrow and facing substantially straight rearward and the transmission rate a is 0 (zero). The ratio change portion 116 and the display range decision portion 117 acquire the detection results, signals and data obtained by each portion when the vehicle 1 makes a lane change so as to change the transmission rate a and the display range Ad in a case where the aforementioned detection results, signals and data satisfy predetermined conditions. In FIG. 14, in a case where a signal (signal obtained in association with a driving operation of the driver) from the direction indicator 22 instructing a movement in a leftward direction or a value (for example, the steering angle of each of the wheels 2, the position of the vehicle 1, the speed of the vehicle 1 and the like) of each portion (for example, the steering angle sensors 14, 15a, the wheel speed sensor 17, the torque sensor 20a and the like) related to the lane change of the vehicle 1 is obtained, for example, the display range decision portion 117 expands the display range Ad of the output image Im laterally (left-right direction) and slides (moves) the display range Ad in a direction of the lane to which the vehicle moves (to a left side). Thus, in the present embodiment, as an example, the driver may easily grasp the surroundings of the vehicle 1 and the state outside the vehicle in a travelling direction. Further, in FIG. 14, the ratio change portion 116 increases the transmission rate a at the second region A2 to the extent of 0.6, for example. Thus, according to the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1 and the state of the outside of the vehicle in the travelling direction because structures such as a pillar, a roof, a seat and a trim, for example, of the vehicle 1 are transparent. In addition, as illustrated in FIG. 15, in a case where the object B (vehicle) approaching within a predetermined distance at a rear left side of the vehicle 1 is detected by the object detection portion 112, as an example, the display range decision portion 117 may determine the display range Ad so as to include the image lmb of the aforementioned object B. In FIG. 15, the ratio change portion 116 may specify the transmission rate a to be higher than a case where the object Bis not detected, as an example. Accordingly, the driver may easily visually recognize the object Band easily grasp the distance and relative position of the object B from the vehicle 1, for example. Further, in FIG. 15, as an example, the additional image generation portion 118 adds a highlight display lmfl in a frame shape surrounding the image lmb of the detected object B to the image lmb and adds a highlight display lmf2 in a band shape overlapping an image 1ml of a lane L of the road surface to the image 1ml. Accordingly, in the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1, the state of the outside of the vehicle in the travelling direction, the object B and the like. The aforementioned control may be performed in the same manner in a case where the vehicle changes lane in an opposite direction (right direction)");
synchronizing a vehicle coordinate system with a virtual representation of the feature (See Alaniz: Figs. 3-7, and [0094], "The virtual view 702 includes one or more virtual reality objects, including a landscape 706, a sun 708, a fish 710 and a water object 712. The water object 712 includes one or more waves 714. Again, the objects and operations of the virtual view 702 are defined by a virtual world model. One or more components of the virtual world model can be augmented based according to at least one of the vehicle data and the user data. In particular, in one embodiment, the virtual world model can be augmented based on vehicle dynamics data and/or the virtual view 702 can be rendered to an output device by controlling the output device to update display of the virtual view according to the vehicle dynamics data. In this way, the virtual view and objects of the virtual view are influenced by the vehicle data and/or the user data and the virtual view and objects of the virtual view are synchronized with the vehicle dynamics data. For example, the dynamic VR module 306 can augment the world structure class node 404 (e.g., the terrain class node) to dynamically generate and update the virtual view 702 with objects based on a location and an orientation of the vehicle 200 and a location and an orientation of the vehicle occupant 202. As an illustrative example, the vehicle 200 is driving in a mountainous region during the day. Accordingly based on the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318, the appearance and the terrain of the landscape object 706 in the virtual view 702 includes mountains and the sun 708. This is accomplished by augmenting the world structure class node 404 with the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318");
orienting a first AR device with the synchronized vehicle coordinate system (See Alaniz: Figs. 3-7, and [0095], "As another example, the fish object 710 can be generated as a type of fish indigenous to the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. Further, the position of the fish object 710 can also be generated based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. For example, the view class node 402 defining the position and the orientation of the fish object 710 can be augmented to present a point of view to the vehicle occupant 202 based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202");
orienting a second AR device with the synchronized vehicle coordinate system (See Park: Figs. 7A-B, and [0094], "As another example, the fish object 710 can be generated as a type of fish indigenous to the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. Further, the position of the fish object 710 can also be generated based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. For example, the view class node 402 defining the position and the orientation of the fish object 710 can be augmented to present a point of view to the vehicle occupant 202 based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202");
generating a first virtual representation of the feature aligned with a vehicle GPS location and a vehicle heading (See Park: Figs. 7A-B, and [0032], "The extended virtual viewpoint image generator may include an image converter configured to adjust at least one of an image size of the generated first virtual viewpoint image, an image size of the received second virtual viewpoint image, a position of a virtual viewpoint of the generated first virtual viewpoint image, and a position of a virtual viewpoint of the received second virtual viewpoint image, to respectively generate an adjusted virtual image of the first vehicle and/or adjusted virtual image of the second vehicle, an image aligner configured to align one of the generated first virtual viewpoint image and the adjusted first viewpoint image with one of the received second virtual viewpoint image and the adjusted second viewpoint image, to generate aligned first and second virtual viewpoint images, based on a result of the adjusting, an image selector configured to select between one of the aligned first and second virtual viewpoint images to use to generate an overlapping area of the extended viewpoint image, the overlapping area representing a same area that is included in both the aligned first and second virtual viewpoint images, and an image generator configured to generate the extended virtual viewpoint image by combining the aligned first and second virtual viewpoint images based on a result of the selecting"); 
overlaying an AR image upon the first virtual representation of the feature (See Forutanpour: Fig. 2, and [0050], “The user may be able to review additional text other than what is currently displayed via speech bubbles 230. For example, scrollbars 250 may be manipulated by the user (such as via a user input module of the AR device) to view text corresponding to earlier spoken speech or later spoken speech. If the user interacts with scrollbar 250-2 to scroll back to text corresponding to earlier speech by person 220, the content of speech bubble 230-1 may be modified to display text corresponding to speech spoken by person 210 immediately before or immediately after the now displayed speech within speech bubble 230-2. Accordingly, the user may be able to better understand the context of the speech present within speech bubble 230-2. For example, text 260-2 may make little sense to the user without reading the text 260-1, to which text 260-2 was in response. It should be understood that the use of speech bubbles 230 and scrollbars 250 are exemplary virtual objects used to display text corresponding to speech to the user wearing the HMD of the AR device. Other arrangements may be used to present the text. For example, in some embodiments, the text may be superimposed over the face of the person who spoke the text. As such, when the user is reading the text, the user may be able to simultaneously read the text and at least appear to be maintaining eye contact with the person who spoke the speech corresponding to the text. If the user shifts the focus of his eyes from the speech bubble to the person, the speech bubble and its text may be made transparent, hidden, blurred, moved, or reduced in size. When the user's eye focus returns to the text, the speech bubble and text may be made more opaque, sharpened, moved, or enlarged in size”); and
transmitting the first same virtual representation having the overlaid AR image to the first AR device and the second AR device (See Park: Fig. 1A-F, and [0055], "FIGS. 1A-1F illustrate a wireless cooperative communication performed in a road environment including a plurality of vehicles and RSE, according to one or more embodiments. FIGS. 1A-1F illustrate a road environment including RSE 130 and a plurality of vehicles, for example, a vehicle Vl 110, a vehicle V2 120, a vehicle V3 125, a vehicle V4, a vehicle VS, a vehicle V6 135, and a vehicle V7 145 travelling on a road. Below, FIGS. 1B through 1D more particularly illustrate examples of areas of the road that may be viewed/captured by the vehicles or the RSE, and FIGS. 1E and 1F more particularly illustrate examples of a resultant viewed region that will be acquired or derived by the vehicle Vl 110 through such wireless communication, according to one or more embodiments Here, the vehicle Vl 110 is being used as a reference, e.g., below explanations of such a wireless communication approach may be from the perspective of the example vehicle Vl 110. The vehicle Vl 110 may perform data transmission and reception with other vehicles or the RSE 130 based on a wireless communication scheme, such as according to any of the Wireless Access in/for Vehicular Environments (WAVE) IEEE 802.llp, IEEE 1609, or similar standardization schemes, as only non-limiting examples and noting that alternative wireless communication schemes may be used. The example WAVE scheme is, for example, a mobile communication technology and approach designed to be suitable for a high speed driving or traveling environment. As noted, the wireless communication scheme may be a wireless cooperative communication system or scheme, where one or more vehicles and/or RSE's may operate as nodes of the system and cooperate to share information, such as their respective sensor information, between each other. For example, each of the vehicles may share their speed, acceleration, and/or direction of travel, so each example vehicle may know the speeds, acceleration, and/or directions of travel of nearby vehicles, such information may similarly be respectively shared between each of the vehicles and one or more nearby RSE's. Accordingly, in an example wireless cooperative communications embodiment, multiple vehicles may share their information with each other and/or with one or more RSE's, and likewise the RSE's may share information with each other and/or one or more vehicles, etc. As only an example, a determining factor for whether two vehicles, a vehicle and an RSE, or two RSE's share their respectively collected information may be whether a direct wireless connection can be made between the two respective nodes, i.e., between the two vehicles, the vehicle and the RSE, or the two RSE's, such as depending on signal strength and range of the respective transmitters and receivers of the vehicle and RSE devices. Accordingly, returning to FIG. 1A, and in such an example cooperative communication system or scheme, the vehicle Vl 110 may receive image data and/or traffic data from the vehicle V2 120 and/or the RSE 130 while traveling on the road, and/or may broadcast acquired image data and/or traffic data to one or more of the RSE 130, the vehicle V2 120, the vehicle V3 125, the vehicle V4, the vehicle VS, the vehicle V6 135, and the vehicle V7 145. In an embodiment, such a broadcasting of the acquired image data and/or traffic data, which may include the aforementioned example speed, acceleration, and direction of travel, may be performed autonomously or automatically, such as based on a respectively predetermined duty cycle or respective information availability for transmitting each type of information to the other vehicles and/or RSE's").
Regarding claim 4, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 1 as outlined above. Further, Alaniz, Hashimoto, Park, and Forutanpour teach that the method according to claim 1, further comprising:
determining a location of a feature in an external environment relative to a vehicle interior based on reality capture data (See Hashimoto: Fig. 13-18, and [0064], "Each of FIGS. 13 and 14 illustrates, as an example, the output image Im (image displayed at the display device 10) in a case where the vehicle 1 changes lane to a left lane. In FIG. 13, the vehicle 1 is in a state travelling in a straight line. In this state, in the output image Im, the display range Ad is narrow and facing substantially straight rearward and the transmission rate a is 0 (zero). The ratio change portion 116 and the display range decision portion 117 acquire the detection results, signals and data obtained by each portion when the vehicle 1 makes a lane change so as to change the transmission rate a and the display range Ad in a case where the aforementioned detection results, signals and data satisfy predetermined conditions. In FIG. 14, in a case where a signal (signal obtained in association with a driving operation of the driver) from the direction indicator 22 instructing a movement in a leftward direction or a value (for example, the steering angle of each of the wheels 2, the position of the vehicle 1, the speed of the vehicle 1 and the like) of each portion (for example, the steering angle sensors 14, 15a, the wheel speed sensor 17, the torque sensor 20a and the like) related to the lane change of the vehicle 1 is obtained, for example, the display range decision portion 117 expands the display range Ad of the output image Im laterally (left-right direction) and slides (moves) the display range Ad in a direction of the lane to which the vehicle moves (to a left side). Thus, in the present embodiment, as an example, the driver may easily grasp the surroundings of the vehicle 1 and the state outside the vehicle in a travelling direction. Further, in FIG. 14, the ratio change portion 116 increases the transmission rate a at the second region A2 to the extent of 0.6, for example. Thus, according to the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1 and the state of the outside of the vehicle in the travelling direction because structures such as a pillar, a roof, a seat and a trim, for example, of the vehicle 1 are transparent. In addition, as illustrated in FIG. 15, in a case where the object B (vehicle) approaching within a predetermined distance at a rear left side of the vehicle 1 is detected by the object detection portion 112, as an example, the display range decision portion 117 may determine the display range Ad so as to include the image lmb of the aforementioned object B. In FIG. 15, the ratio change portion 116 may specify the transmission rate a to be higher than a case where the object Bis not detected, as an example. Accordingly, the driver may easily visually recognize the object Band easily grasp the distance and relative position of the object B from the vehicle 1, for example. Further, in FIG. 15, as an example, the additional image generation portion 118 adds a highlight display lmfl in a frame shape surrounding the image lmb of the detected object B to the image lmb and adds a highlight display lmf2 in a band shape overlapping an image 1ml of a lane L of the road surface to the image 1ml. Accordingly, in the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1, the state of the outside of the vehicle in the travelling direction, the object B and the like. The aforementioned control may be performed in the same manner in a case where the vehicle changes lane in an opposite direction (right direction)");
synchronizing a vehicle coordinate system with a virtual representation of the feature (See Alaniz: Figs. 3-7, and [0094], "The virtual view 702 includes one or more virtual reality objects, including a landscape 706, a sun 708, a fish 710 and a water object 712. The water object 712 includes one or more waves 714. Again, the objects and operations of the virtual view 702 are defined by a virtual world model. One or more components of the virtual world model can be augmented based according to at least one of the vehicle data and the user data. In particular, in one embodiment, the virtual world model can be augmented based on vehicle dynamics data and/or the virtual view 702 can be rendered to an output device by controlling the output device to update display of the virtual view according to the vehicle dynamics data. In this way, the virtual view and objects of the virtual view are influenced by the vehicle data and/or the user data and the virtual view and objects of the virtual view are synchronized with the vehicle dynamics data. For example, the dynamic VR module 306 can augment the world structure class node 404 (e.g., the terrain class node) to dynamically generate and update the virtual view 702 with objects based on a location and an orientation of the vehicle 200 and a location and an orientation of the vehicle occupant 202. As an illustrative example, the vehicle 200 is driving in a mountainous region during the day. Accordingly based on the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318, the appearance and the terrain of the landscape object 706 in the virtual view 702 includes mountains and the sun 708. This is accomplished by augmenting the world structure class node 404 with the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318");
orienting a first AR device with the synchronized vehicle coordinate system (See Alaniz: Figs. 3-7, and [0095], "As another example, the fish object 710 can be generated as a type of fish indigenous to the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. Further, the position of the fish object 710 can also be generated based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. For example, the view class node 402 defining the position and the orientation of the fish object 710 can be augmented to present a point of view to the vehicle occupant 202 based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202");
orienting a second AR device with the synchronized vehicle coordinate system (See Park: Figs. 7A-B, and [0094], "As another example, the fish object 710 can be generated as a type of fish indigenous to the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. Further, the position of the fish object 710 can also be generated based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. For example, the view class node 402 defining the position and the orientation of the fish object 710 can be augmented to present a point of view to the vehicle occupant 202 based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202");
generating a first virtual expression of the feature aligned with a vehicle GPS location and a vehicle heading (See Park: Figs. 7A-B, and [0032], "The extended virtual viewpoint image generator may include an image converter configured to adjust at least one of an image size of the generated first virtual viewpoint image, an image size of the received second virtual viewpoint image, a position of a virtual viewpoint of the generated first virtual viewpoint image, and a position of a virtual viewpoint of the received second virtual viewpoint image, to respectively generate an adjusted virtual image of the first vehicle and/or adjusted virtual image of the second vehicle, an image aligner configured to align one of the generated first virtual viewpoint image and the adjusted first viewpoint image with one of the received second virtual viewpoint image and the adjusted second viewpoint image, to generate aligned first and second virtual viewpoint images, based on a result of the adjusting, an image selector configured to select between one of the aligned first and second virtual viewpoint images to use to generate an overlapping area of the extended viewpoint image, the overlapping area representing a same area that is included in both the aligned first and second virtual viewpoint images, and an image generator configured to generate the extended virtual viewpoint image by combining the aligned first and second virtual viewpoint images based on a result of the selecting");
generating a second virtual expression of the feature aligned with a vehicle GPS location and a vehicle heading (See Park: Figs. 7A-B, and [0010], "The generating of the extended viewpoint image may include adjusting an image size of at least one of the first virtual viewpoint image and the second virtual viewpoint image, and generating the extended virtual viewpoint image based on a result of the adjusting"); 
overlaying an AR image upon the second virtual representation of the feature (See Forutanpour: Fig. 2, and [0050], “The user may be able to review additional text other than what is currently displayed via speech bubbles 230. For example, scrollbars 250 may be manipulated by the user (such as via a user input module of the AR device) to view text corresponding to earlier spoken speech or later spoken speech. If the user interacts with scrollbar 250-2 to scroll back to text corresponding to earlier speech by person 220, the content of speech bubble 230-1 may be modified to display text corresponding to speech spoken by person 210 immediately before or immediately after the now displayed speech within speech bubble 230-2. Accordingly, the user may be able to better understand the context of the speech present within speech bubble 230-2. For example, text 260-2 may make little sense to the user without reading the text 260-1, to which text 260-2 was in response. It should be understood that the use of speech bubbles 230 and scrollbars 250 are exemplary virtual objects used to display text corresponding to speech to the user wearing the HMD of the AR device. Other arrangements may be used to present the text. For example, in some embodiments, the text may be superimposed over the face of the person who spoke the text. As such, when the user is reading the text, the user may be able to simultaneously read the text and at least appear to be maintaining eye contact with the person who spoke the speech corresponding to the text. If the user shifts the focus of his eyes from the speech bubble to the person, the speech bubble and its text may be made transparent, hidden, blurred, moved, or reduced in size. When the user's eye focus returns to the text, the speech bubble and text may be made more opaque, sharpened, moved, or enlarged in size”); and
transmitting the second virtual expression to the first AR device and the second AR device (See Park: Fig. 1A-F, and [0055], "FIGS. 1A-1F illustrate a wireless cooperative communication performed in a road environment including a plurality of vehicles and RSE, according to one or more embodiments. FIGS. 1A-1F illustrate a road environment including RSE 130 and a plurality of vehicles, for example, a vehicle Vl 110, a vehicle V2 120, a vehicle V3 125, a vehicle V4, a vehicle VS, a vehicle V6 135, and a vehicle V7 145 travelling on a road. Below, FIGS. 1B through 1D more particularly illustrate examples of areas of the road that may be viewed/captured by the vehicles or the RSE, and FIGS. 1E and 1F more particularly illustrate examples of a resultant viewed region that will be acquired or derived by the vehicle Vl 110 through such wireless communication, according to one or more embodiments Here, the vehicle Vl 110 is being used as a reference, e.g., below explanations of such a wireless communication approach may be from the perspective of the example vehicle Vl 110. The vehicle Vl 110 may perform data transmission and reception with other vehicles or the RSE 130 based on a wireless communication scheme, such as according to any of the Wireless Access in/for Vehicular Environments (WAVE) IEEE 802.llp, IEEE 1609, or similar standardization schemes, as only non-limiting examples and noting that alternative wireless communication schemes may be used. The example WAVE scheme is, for example, a mobile communication technology and approach designed to be suitable for a high speed driving or traveling environment. As noted, the wireless communication scheme may be a wireless cooperative communication system or scheme, where one or more vehicles and/or RSE's may operate as nodes of the system and cooperate to share information, such as their respective sensor information, between each other. For example, each of the vehicles may share their speed, acceleration, and/or direction of travel, so each example vehicle may know the speeds, acceleration, and/or directions of travel of nearby vehicles, such information may similarly be respectively shared between each of the vehicles and one or more nearby RSE's. Accordingly, in an example wireless cooperative communications embodiment, multiple vehicles may share their information with each other and/or with one or more RSE's, and likewise the RSE's may share information with each other and/or one or more vehicles, etc. As only an example, a determining factor for whether two vehicles, a vehicle and an RSE, or two RSE's share their respectively collected information may be whether a direct wireless connection can be made between the two respective nodes, i.e., between the two vehicles, the vehicle and the RSE, or the two RSE's, such as depending on signal strength and range of the respective transmitters and receivers of the vehicle and RSE devices. Accordingly, returning to FIG. 1A, and in such an example cooperative communication system or scheme, the vehicle Vl 110 may receive image data and/or traffic data from the vehicle V2 120 and/or the RSE 130 while traveling on the road, and/or may broadcast acquired image data and/or traffic data to one or more of the RSE 130, the vehicle V2 120, the vehicle V3 125, the vehicle V4, the vehicle VS, the vehicle V6 135, and the vehicle V7 145. In an embodiment, such a broadcasting of the acquired image data and/or traffic data, which may include the aforementioned example speed, acceleration, and direction of travel, may be performed autonomously or automatically, such as based on a respectively predetermined duty cycle or respective information availability for transmitting each type of information to the other vehicles and/or RSE's").
Regarding claim 5, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 3 as outlined above. Further, Hashimoto teaches that the method according to claim 3, wherein determining the location of the feature in the external environment comprises generating a synchronized vehicle coordinate system associated with a digital representation of a vehicle interior (See Hashimoto: Fig. 11, and [0054], "The vehicle outside image generation portion 110 generates the continuous vehicle outside image Imo (panorama image) by connecting the plural (as an example, three in the present embodiment) images captured by the imaging portions 12 at the vehicle exterior by overlapping boundary portions of the images, as an example. In this case, the vehicle outside image generation portion 110 generates the vehicle outside image Imo which is visually adjusted in position relative to the vehicle inside image lmi, i.e., which is approximated to a line of sight from the imaging portion 12 at the vehicle interior by performing the coordinate conversion of the vehicle outside image Imo, for example. As for the position adjustment, the coordinate of the vehicle outside image Imo obtained from the imaging portion 12 is converted to the coordinate corresponding to the vehicle inside image lmi based on experimental results acquired beforehand, for example. In addition, a size and the like of the image lmb of the object Bin the vehicle outside image Imo may be corrected using a measurement result of a distance to the object B by the noncontact measuring device 13").
Regarding claim 6, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 5 as outlined above. Further, Hashimoto teaches that the method according to claim 5, wherein the generating the synchronized vehicle coordinate system comprises: assigning a first coordinate system to the digital representation of the vehicle interior (See Hashimoto: Figs. 1-3, and [0039], "In the present embodiment, as an example, an image display system 100 mounted at a vehicle 1 includes an ECU 11 (electronic control unit, control portion, image display control apparatus) controlling an image displayed at a display device 10 as illustrated in FIG. 1. The display device 10 is, for example, a display panel provided at an upper front portion of a vehicle interior (inside a cabin) as a replacement for a room mirror (rearview mirror) for rearward recognition. In this case, a left-right reverse image from an image captured by imaging portions 12 provided at the vehicle interior and a vehicle exterior (outside the cabin) is displayed at the display device 10. In addition, in this case, a half mirror may be provided at a surface side (at a rear side in a vehicle front-rear direction) of a display screen (not illustrated) of the display device 10. At this time, however, the display device 10 is not limited to the above and may be an apparatus projecting the image onto a windshield or a screen at the vehicle interior, for example, or may be a display panel provided at a dashboard (cockpit module, instrument panel, fascia, not illustrated) at a front portion of the vehicle interior or a center console, for example. The display device 10 may be configured, as an example, as a LCD (liquid crystal display), an OELD (organic electro-luminescent display), a projector apparatus or the like");
assigning a second coordinate system to a digital representation of an object external to the vehicle (See Hashimoto: Figs. 1-3, and [0041], "The vehicle outside image Imo is acquired by the plural imaging portions 12 at the vehicle exterior. The ECU 11 combines the images acquired by the plural imaging portions 12 by a known technique to thereby obtain the continuous vehicle outside image Imo (panorama image, refer to FIG. 10). In the present embodiment, as an example, the plural imaging portions 12 at the vehicle exterior capture a relatively wide range at a rear side of the vehicle 1 so that the vehicle outside image Imo for each position within the relatively wide range may be displayed at the display device 10. In the example illustrated in FIG. 3 or 4, the imaging portions 12 at the vehicle exterior are provided at opposed side portions (left and right door mirrors, as an example) of the vehicle 1 (vehicle body) and at a rear end portion lb of the vehicle 1, respectively. In the example illustrated in FIG. 5 or 6, the imaging portions 12 at the vehicle exterior are provided at opposed side portions (relatively upper side of corner portions at the rear side of the vehicle 1, as an example) and at the rear end portion lb of the vehicle 1, respectively. In addition, respective imaging ranges of the imaging portions 12 may be differentiated up and down"); and
synchronizing the first coordinate system and the second coordinate system to Cartesian coordinates based at least in part on an anchor point associated with a vehicle surface (See Hashimoto: Fig. 11, and [0078], "In the present alternative example, the object position determination portion 113 may identify the image of a human face by a pattern matching with a human body for the vehicle inside image lmi. Further, the object position determination portion 113 may also determine whether the object B which overlaps the window le is positioned at the vehicle interior or the vehicle exterior based on whether or not the image of the human body (from the neck down) connecting the aforementioned identified human face is present").
Regarding claim 7, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 1 as outlined above. Further, Alaniz teaches that the method according to claim 1, further comprising: combining reality capture information with user information and stored data to generate a virtual object (See Alaniz: Figs. 1-3, and [0048], "Moreover, it is appreciated that the portable device 214 alone or in combination with the portable device 216 can provide information about the vehicle occupant 210 and provide a virtual view generated by the VR engine 116. Further it is appreciated that other portable devices and/or 1/0 devices can be implemented in other locations and/or configurations"; and [0057], "The dynamic VR data module 306 generates a virtual view based on the vehicle data, the user data and a virtual world model. In one embodiment, a data store stores a virtual world model, the virtual world model including one or more components that define the virtual view. For example, in FIG. 3, a data store 310 can store a virtual world model and design data. The virtual world model and design data can include game themes, software or program instructions to define and generate a virtual world and/or a virtual view. In another embodiment, the memory 106 and/or the disk 108 can store some or all of the aforementioned virtual world model and design data. In another embodiment, the virtual world model and design data is received from remote sources, for example, the network 122"); and
generating an AR expression based upon the virtual object (See Alaniz: Figs. 1-3, and [0057], "The dynamic VR data module 306 generates a virtual view based on the vehicle data, the user data and a virtual world model. In one embodiment, a data store stores a virtual world model, the virtual world model including one or more components that define the virtual view. For example, in FIG. 3, a data store 310 can store a virtual world model and design data. The virtual world model and design data can include game themes, software or program instructions to define and generate a virtual world and/or a virtual view. In another embodiment, the memory 106 and/or the disk 108 can store some or all of the aforementioned virtual world model and design data. In another embodiment, the virtual world model and design data is received from remote sources, for example, the network 122").
Regarding claim 9, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 8 as outlined above. Further, Alaniz teaches that the method according to claim 8, wherein the AR experience settings comprise one or more of a sound setting, a brightness setting, a motion setting, and a character setting (See Alaniz: Figs. 1-3, and [0097], "In another embodiment, the yaw rate of the vehicle 200 and motion of the vehicle occupant 202 can be used to augment the view class node 402 of the boat object to generate a virtual view with the boat turning or moving based on the yaw rate of the vehicle 200 and the motion of the user 202. As is apparent, many variations of the virtual view can be generated based on the vehicle data 318, the user data 320 and the other data 322. In addition, in a situation where the virtual view is not in a game play mode (i.e., the virtual view presents game settings, user settings, start-up instructions), the virtual view is still generated and updated according to the vehicle dynamics data. Accordingly, by updating the virtual view according to the vehicle dynamics data in real-time, the virtual view presented to the user is dynamic and considers the vehicle motion and the user motion, thereby simulating the vehicle motion and the user motion in the virtual view in real-time. Not only does this provide a truly immersive virtual reality environment for the user, but virtual reality motion sickness can be minimized, because the virtual view considers the vehicle dynamics and the user motion").
Regarding claim 10, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 1 as outlined above. Further, Alaniz, Hashimoto, Park, and Forutanpour teach that a system (See Alaniz: Figs. 1-3, and [0031], "Referring now to the drawings, wherein the showings are for purposes of illustrating one or more exemplary embodiments and not for purposes of limiting same, FIG. 1 is a schematic view of an operating environment 100 for implementing dynamic in-vehicle virtual reality systems and methods according to an exemplary embodiment. The components of environment 100, as well as the components of other systems, hardware architectures and software architectures discussed herein, can be combined, omitted or organized into different architectures for various embodiments. Further, the components of the operating environment 100 can be implemented with or associated with a vehicle. For example, FIG. 2 illustrates a vehicle 200 implementing dynamic in-vehicle virtual reality systems and methods, which will be described in further detail herein"), comprising:
a processor (See Alaniz: Figs. 1-3, and [0032], "In the illustrated embodiment of FIG. 1, the environment 100 of FIG. 1 includes a computing device 102 with provisions for processing, communicating and interacting with various components of a vehicle (e.g., the vehicle 200, FIG. 2) and other components of the environment 100. In one embodiment, the computing device 102 can be implemented with the vehicle 200 (FIG. 2), for example, as part of a telematics unit, a head unit, a navigation unit, an infotainment unit, an electronic control unit, among others. In other embodiments, the computing device 102 can be implemented remotely from the vehicle 102, for example, with a portable device, an input/output device or at a device connected via a network, as will be described in further detail herein. It is understood that the functions and components of the computing device 102, including a processor 104, can be modified and/or organized into different architectures for these various implementations discussed above"); and
a memory for storing executable instructions, the processor configured to execute the instructions (See Alaniz: Fig. 1, and [0033], "Generally, the computing device 102 includes the processor 104, a memory 106, a disk 108, a position determination device 110 and an input/output (1/0) interface 112, which are each operably connected for computer communication via a bus 114 (e.g., a Controller Area Network (CAN) or a Local Interconnect Network (LIN) protocol bus) and/or other wired and wireless technologies. The 1/0 interface 112 provides software and hardware to facilitate data input and output between the components of the computing device 102 and other components, networks and data sources, which will be described herein. Additionally, as will be described in further detail with the systems and the methods discussed herein, the processor 104 includes a virtual reality (VR) engine 116 suitable for providing a dynamic in-vehicle virtual reality environment to a user (e.g., a vehicle occupant (FIG. 2)) facilitated by the components of the environment 100") to:
determine a location of a feature in an external environment relative to a vehicle interior based on reality capture data (See Hashimoto: Fig. 13-18, and [0064], "Each of FIGS. 13 and 14 illustrates, as an example, the output image Im (image displayed at the display device 10) in a case where the vehicle 1 changes lane to a left lane. In FIG. 13, the vehicle 1 is in a state travelling in a straight line. In this state, in the output image Im, the display range Ad is narrow and facing substantially straight rearward and the transmission rate a is 0 (zero). The ratio change portion 116 and the display range decision portion 117 acquire the detection results, signals and data obtained by each portion when the vehicle 1 makes a lane change so as to change the transmission rate a and the display range Ad in a case where the aforementioned detection results, signals and data satisfy predetermined conditions. In FIG. 14, in a case where a signal (signal obtained in association with a driving operation of the driver) from the direction indicator 22 instructing a movement in a leftward direction or a value (for example, the steering angle of each of the wheels 2, the position of the vehicle 1, the speed of the vehicle 1 and the like) of each portion (for example, the steering angle sensors 14, 15a, the wheel speed sensor 17, the torque sensor 20a and the like) related to the lane change of the vehicle 1 is obtained, for example, the display range decision portion 117 expands the display range Ad of the output image Im laterally (left-right direction) and slides (moves) the display range Ad in a direction of the lane to which the vehicle moves (to a left side). Thus, in the present embodiment, as an example, the driver may easily grasp the surroundings of the vehicle 1 and the state outside the vehicle in a travelling direction. Further, in FIG. 14, the ratio change portion 116 increases the transmission rate a at the second region A2 to the extent of 0.6, for example. Thus, according to the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1 and the state of the outside of the vehicle in the travelling direction because structures such as a pillar, a roof, a seat and a trim, for example, of the vehicle 1 are transparent. In addition, as illustrated in FIG. 15, in a case where the object B (vehicle) approaching within a predetermined distance at a rear left side of the vehicle 1 is detected by the object detection portion 112, as an example, the display range decision portion 117 may determine the display range Ad so as to include the image lmb of the aforementioned object B. In FIG. 15, the ratio change portion 116 may specify the transmission rate a to be higher than a case where the object Bis not detected, as an example. Accordingly, the driver may easily visually recognize the object Band easily grasp the distance and relative position of the object B from the vehicle 1, for example. Further, in FIG. 15, as an example, the additional image generation portion 118 adds a highlight display lmfl ina frame shape surrounding the image lmb of the detected object B to the image lmb and adds a highlight display lmf2 in a band shape overlapping an image 1ml of a lane L of the road surface to the image 1ml. Accordingly, in the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1, the state of the outside of the vehicle in the travelling direction, the object B and the like. The aforementioned control may be performed in the same manner in a case where the vehicle changes lane in an opposite direction (right direction)"); 
generate a virtual representation of the feature aligned (See Park: Fig. 3, and [0080], "FIG. 3 illustrates an extended virtual viewpoint image generator and method of the surround viewing system 200, according to one or more embodiments. Referring to FIG. 3, the extended virtual viewpoint image generator 250, for example, may include an image converter 310, an image aligner 320, an image selector 330, and an image generator 340, for example. In an embodiment, operations of each of the image converter 310, image aligner 320, image selector 330, and image generator 340 of the extended virtual viewpoint image generator 250 may be implemented by at least one processing device, processor, or specialized computer, for example") with the vehicle (See Alaniz: Figs. 7A-B, and [0093], "Illustrative examples of dynamic virtual views generated by the methods and systems discussed herein will now be described with reference to FIGS. 7A and 7B. FIG. 7A illustrates a virtual view 702 and FIG. 7B illustrates a virtual view 704 from a fishing virtual reality game, the objects and operations of which are defined by a virtual world model, for example the virtual world model 400 of FIG. 4 and the schematic class diagram 500 of a virtual reality world of FIG. 5. Specifically, the virtual views 702, 704 are generated based on the vehicle data, the user data and the virtual world model, the virtual world model including one or more components that define the virtual views 702, 704. The virtual views 702, 704 can be displayed in one embodiment, on the output device 126 (FIG. 1). In another embodiment, the virtual views 702, 704 can be displayed on the portable device 124 (FIG. 1)");
transmit (See Alaniz: Figs. 1-3, and [0045], "In another embodiment, a vehicle occupant 210, for example, positioned in a back seat 212 of the vehicle 200, can be in possession of a portable device 214. In this embodiment, the portable device 214, could be a tablet, similar to the tablet 208. The portable device 214 can, in one embodiment, provide information about the vehicle occupant 210, for example, tracking information, input information, motion information, among others to the VR engine 116. The portable device 214 can also act as an output device to provide a virtual view generated by the VR engine 116 to the vehicle occupant 210") the virtual representation to a first AR device and a second AR device in the vehicle (See Alaniz: Figs. 1-3, and [0045], "In another embodiment, a vehicle occupant 210, for example, positioned in a back seat 212 of the vehicle 200, can be in possession of a portable device 214. In this embodiment, the portable device 214, could be a tablet, similar to the tablet 208. The portable device 214 can, in one embodiment, provide information about the vehicle occupant 210, for example, tracking information, input information, motion information, among others to the VR engine 116. The portable device 214 can also act as an output device to provide a virtual view generated by the VR engine 116 to the vehicle occupant 210");
receive, from the first AR device, a modified virtual representation (See Alaniz: Figs. 1-3, and [0045], "In another embodiment, a vehicle occupant 210, for example, positioned in a back seat 212 of the vehicle 200, can be in possession of a portable device 214. In this embodiment, the portable device 214, could be a tablet, similar to the tablet 208. The portable device 214 can, in one embodiment, provide information about the vehicle occupant 210, for example, tracking information, input information, motion information, among others to the VR engine 116. The portable device 214 can also act as an output device to provide a virtual view generated by the VR engine 116 to the vehicle occupant 210"), wherein the modified virtual representation is based at least in part on user preferences and permissions (See Forutanpour: Figs. 1-4, and [0067], “At step 440, a request for text corresponding to the speech captured at step 410 may be received from a second AR device. The second AR device may be worn or otherwise used by a user who is not present when the speech captured at step 410 was spoken. As such, the request received at step 440 may occur when the user has entered the conversation (or speech, presentation, etc.) that contains the speech spoken at step 410. The request for the text corresponding to the speech may be received by the first AR device from the second AR device. The request for the text may indicate a period of time for which the second AR device is requesting text. For instance, the user of the second AR device may provide input to the second AR device specifying that text for the previous five minutes of speech is desired. The time period for which text is requested may be based on several factors, including: a time period selected by the user of the second AR device, a time period selected by the user of the first AR device, a length of time the first AR device has been capturing audio, a predefined period of time for which text corresponding to speech is storing, etc. The request for the speech at step 440 may only occur if the user of the second augmented reality device provides input requesting the text. In other embodiments, the second AR device may request the text without requiring user input. Whether user input is required or not may be based on a user preference stored by the second AR device”; and [0068], “At step 450, assuming the user of the first AR device has provided permission, data corresponding to the text of the speech captured at step 410 may be transmitted to the second AR device. Such a transmission may be direct: from the first AR device to the second AR device. Such a transmission may also be indirect: the data containing the text may be received by the second AR device from a remote computer system that has stored the text corresponding to the speech captured by the first AR device at step 410. In addition to the text of the speech, the data transmitted at step 450 may contain indications of the persons who spoke the speech corresponding to the text. As such, the text may be attributed to the appropriate person who spoke the corresponding speech. In some embodiments, the indications may be images of the one or more persons who spoke speech. If the indications are images, the second AR device may match the persons present in the images with the persons present in the real-world scene to identify who spoke the text. In other embodiments, an identifier, such as a serial number or IP address, may be used to indicate in AR device worn by the person who spoke the text. As such, by determining the location of the AR device indicated by the identifier, the speaker of the text may be identified”); and
transmit the modified virtual representation to the second AR device in the vehicle (See Alaniz: Figs. 1-3, and [0045], "In another embodiment, a vehicle occupant 210, for example, positioned in a back seat 212 of the vehicle 200, can be in possession of a portable device 214. In this embodiment, the portable device 214, could be a tablet, similar to the tablet 208. The portable device 214 can, in one embodiment, provide information about the vehicle occupant 210, for example, tracking information, input information, motion information, among others to the VR engine 116. The portable device 214 can also act as an output device to provide a virtual view generated by the VR engine 116 to the vehicle occupant 210").
Regarding claim 11, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 10 as outlined above. Further, Alaniz, Hashimoto, Park, and Forutanpour teach that the system according to claim 10, wherein the processor is further configured to execute the instructions to:
determine the location of the feature in the external environment relative to a vehicle interior based on reality capture data (See Hashimoto: Fig. 13-18, and [0064], "Each of FIGS. 13 and 14 illustrates, as an example, the output image Im (image displayed at the display device 10) in a case where the vehicle 1 changes lane to a left lane. In FIG. 13, the vehicle 1 is in a state travelling in a straight line. In this state, in the output image Im, the display range Ad is narrow and facing substantially straight rearward and the transmission rate a is 0 (zero). The ratio change portion 116 and the display range decision portion 117 acquire the detection results, signals and data obtained by each portion when the vehicle 1 makes a lane change so as to change the transmission rate a and the display range Ad in a case where the aforementioned detection results, signals and data satisfy predetermined conditions. In FIG. 14, in a case where a signal (signal obtained in association with a driving operation of the driver) from the direction indicator 22 instructing a movement in a leftward direction or a value (for example, the steering angle of each of the wheels 2, the position of the vehicle 1, the speed of the vehicle 1 and the like) of each portion (for example, the steering angle sensors 14, 15a, the wheel speed sensor 17, the torque sensor 20a and the like) related to the lane change of the vehicle 1 is obtained, for example, the display range decision portion 117 expands the display range Ad of the output image Im laterally (left-right direction) and slides (moves) the display range Ad in a direction of the lane to which the vehicle moves (to a left side). Thus, in the present embodiment, as an example, the driver may easily grasp the surroundings of the vehicle 1 and the state outside the vehicle in a travelling direction. Further, in FIG. 14, the ratio change portion 116 increases the transmission rate a at the second region A2 to the extent of 0.6, for example. Thus, according to the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1 and the state of the outside of the vehicle in the travelling direction because structures such as a pillar, a roof, a seat and a trim, for example, of the vehicle 1 are transparent. In addition, as illustrated in FIG. 15, in a case where the object B (vehicle) approaching within a predetermined distance at a rear left side of the vehicle 1 is detected by the object detection portion 112, as an example, the display range decision portion 117 may determine the display range Ad so as to include the image lmb of the aforementioned object B. In FIG. 15, the ratio change portion 116 may specify the transmission rate a to be higher than a case where the object Bis not detected, as an example. Accordingly, the driver may easily visually recognize the object Band easily grasp the distance and relative position of the object B from the vehicle 1, for example. Further, in FIG. 15, as an example, the additional image generation portion 118 adds a highlight display lmfl ina frame shape surrounding the image lmb of the detected object B to the image lmb and adds a highlight display lmf2 in a band shape overlapping an image 1ml of a lane L of the road surface to the image 1ml. Accordingly, in the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1, the state of the outside of the vehicle in the travelling direction, the object B and the like. The aforementioned control may be performed in the same manner in a case where the vehicle changes lane in an opposite direction (right direction)");
generate a virtual representation of the feature aligned (See Park: Fig. 3, and [0080], "FIG. 3 illustrates an extended virtual viewpoint image generator and method of the surround viewing system 200, according to one or more embodiments. Referring to FIG. 3, the extended virtual viewpoint image generator 250, for example, may include an image converter 310, an image aligner 320, an image selector 330, and an image generator 340, for example. In an embodiment, operations of each of the image converter 310, image aligner 320, image selector 330, and image generator 340 of the extended virtual viewpoint image generator 250 may be implemented by at least one processing device, processor, or specialized computer, for example") with the vehicle (See Alaniz: Figs. 7A-B, and [0093], "Illustrative examples of dynamic virtual views generated by the methods and systems discussed herein will now be described with reference to FIGS. 7A and 7B. FIG. 7A illustrates a virtual view 702 and FIG. 7B illustrates a virtual view 704 from a fishing virtual reality game, the objects and operations of which are defined by a virtual world model, for example the virtual world model 400 of FIG. 4 and the schematic class diagram 500 of a virtual reality world of FIG. 5. Specifically, the virtual views 702, 704 are generated based on the vehicle data, the user data and the virtual world model, the virtual world model including one or more components that define the virtual views 702, 704. The virtual views 702, 704 can be displayed in one embodiment, on the output device 126 (FIG. 1). In another embodiment, the virtual views 702, 704 can be displayed on the portable device 124 (FIG. 1)");
transmit (See Alaniz: Figs. 1-3, and [0045], "In another embodiment, a vehicle occupant 210, for example, positioned in a back seat 212 of the vehicle 200, can be in possession of a portable device 214. In this embodiment, the portable device 214, could be a tablet, similar to the tablet 208. The portable device 214 can, in one embodiment, provide information about the vehicle occupant 210, for example, tracking information, input information, motion information, among others to the VR engine 116. The portable device 214 can also act as an output device to provide a virtual view generated by the VR engine 116 to the vehicle occupant 210") the virtual representation to all AR devices in the vehicle (See Park: Fig. 1A-F, and [0055], "FIGS. 1A-1F illustrate a wireless cooperative communication performed in a road environment including a plurality of vehicles and RSE, according to one or more embodiments. FIGS. 1A-1F illustrate a road environment including RSE 130 and a plurality of vehicles, for example, a vehicle Vl 110, a vehicle V2 120, a vehicle V3 125, a vehicle V4, a vehicle VS, a vehicle V6 135, and a vehicle V7 145 travelling on a road. Below, FIGS. 1B through 1D more particularly illustrate examples of areas of the road that may be viewed/captured by the vehicles or the RSE, and FIGS. 1E and 1F more particularly illustrate examples of a resultant viewed region that will be acquired or derived by the vehicle Vl 110 through such wireless communication, according to one or more embodiments Here, the vehicle Vl 110 is being used as a reference, e.g., below explanations of such a wireless communication approach may be from the perspective of the example vehicle Vl 110. The vehicle Vl 110 may perform data transmission and reception with other vehicles or the RSE 130 based on a wireless communication scheme, such as according to any of the Wireless Access in/for Vehicular Environments (WAVE) IEEE 802.llp, IEEE 1609, or similar standardization schemes, as only non-limiting examples and noting that alternative wireless communication schemes may be used. The example WAVE scheme is, for example, a mobile communication technology and approach designed to be suitable for a high speed driving or traveling environment. As noted, the wireless communication scheme may be a wireless cooperative communication system or scheme, where one or more vehicles and/or RSE's may operate as nodes of the system and cooperate to share information, such as their respective sensor information, between each other. For example, each of the vehicles may share their speed, acceleration, and/or direction of travel, so each example vehicle may know the speeds, acceleration, and/or directions of travel of nearby vehicles, such information may similarly be respectively shared between each of the vehicles and one or more nearby RSE's. Accordingly, in an example wireless cooperative communications embodiment, multiple vehicles may share their information with each other and/or with one or more RSE's, and likewise the RSE's may share information with each other and/or one or more vehicles, etc. As only an example, a determining factor for whether two vehicles, a vehicle and an RSE, or two RSE's share their respectively collected information may be whether a direct wireless connection can be made between the two respective nodes, i.e., between the two vehicles, the vehicle and the RSE, or the two RSE's, such as depending on signal strength and range of the respective transmitters and receivers of the vehicle and RSE devices. Accordingly, returning to FIG. 1A, and in such an example cooperative communication system or scheme, the vehicle Vl 110 may receive image data and/or traffic data from the vehicle V2 120 and/or the RSE 130 while traveling on the road, and/or may broadcast acquired image data and/or traffic data to one or more of the RSE 130, the vehicle V2 120, the vehicle V3 125, the vehicle V4, the vehicle VS, the vehicle V6 135, and the vehicle V7 145. In an embodiment, such a broadcasting of the acquired image data and/or traffic data, which may include the aforementioned example speed, acceleration, and direction of travel, may be performed autonomously or automatically, such as based on a respectively predetermined duty cycle or respective information availability for transmitting each type of information to the other vehicles and/or RSE's");
generate new AR content in one of the AR devices in the vehicle (See Alaniz: Fig. 1, and [0043], "The system of FIG. 1 will now be described as implemented within a vehicle 200 in FIG. 2. FIG. 2 is a schematic view of an exemplary vehicle and exemplary vehicle occupants implementing in-vehicle virtual reality systems and methods according to one or more aspects. In the examples that follow, it will be appreciated that the portable devices and/or the 1/0 devices can be used in various combinations and located in other areas of the vehicle 200. In one example, the 1/0 device is a head mounted display (HMD), that can be placed on a user's body (e.g., head) or attached on a helmet or goggles. For example, referring to FIG. 2, a vehicle occupant 202, positioned in a seat 204 of the vehicle 200, is wearing an HMD 206 placed on the head of the vehicle occupant 202. The HMD 206 can provide information about the vehicle occupant 202, for example, tracking information, input information, motion information, among others to the VR engine 116. The HMD 206 can also act as an output device to provide a virtual view generated by the VR engine 116 to the vehicle occupant 202"); and
select which AR devices in the vehicle have access to the new AR content (See Park: Fig. 3, and [0086], "When the overlapping area exists in the virtual viewpoint images, the image selector 330 may select which virtual viewpoint image to be use for the overlapping area. For example, the image selector 330 may select a virtual viewpoint image having a higher image resolution from the virtual viewpoint image of the vehicle and the virtual viewpoint image of the other vehicle as the virtual viewpoint image to be applied to the overlapping area. Alternatively, when virtual viewpoint images received from other vehicles are combined, the image selector 330 may determine a virtual viewpoint image received from a vehicle providing a higher quality of communication as the virtual viewpoint image to be applied to the overlapping area. Such a quality of communication may be determined based on, for example, a determined signal-to-noise ratio (SNR) measured for each of the received virtual viewpoint images from each vehicle") based on user preferences and permissions associated with the AR devices (See Forutanpour: Figs. 1-4, and [0067], “At step 440, a request for text corresponding to the speech captured at step 410 may be received from a second AR device. The second AR device may be worn or otherwise used by a user who is not present when the speech captured at step 410 was spoken. As such, the request received at step 440 may occur when the user has entered the conversation (or speech, presentation, etc.) that contains the speech spoken at step 410. The request for the text corresponding to the speech may be received by the first AR device from the second AR device. The request for the text may indicate a period of time for which the second AR device is requesting text. For instance, the user of the second AR device may provide input to the second AR device specifying that text for the previous five minutes of speech is desired. The time period for which text is requested may be based on several factors, including: a time period selected by the user of the second AR device, a time period selected by the user of the first AR device, a length of time the first AR device has been capturing audio, a predefined period of time for which text corresponding to speech is storing, etc. The request for the speech at step 440 may only occur if the user of the second augmented reality device provides input requesting the text. In other embodiments, the second AR device may request the text without requiring user input. Whether user input is required or not may be based on a user preference stored by the second AR device”; and [0068], “At step 450, assuming the user of the first AR device has provided permission, data corresponding to the text of the speech captured at step 410 may be transmitted to the second AR device. Such a transmission may be direct: from the first AR device to the second AR device. Such a transmission may also be indirect: the data containing the text may be received by the second AR device from a remote computer system that has stored the text corresponding to the speech captured by the first AR device at step 410. In addition to the text of the speech, the data transmitted at step 450 may contain indications of the persons who spoke the speech corresponding to the text. As such, the text may be attributed to the appropriate person who spoke the corresponding speech. In some embodiments, the indications may be images of the one or more persons who spoke speech. If the indications are images, the second AR device may match the persons present in the images with the persons present in the real-world scene to identify who spoke the text. In other embodiments, an identifier, such as a serial number or IP address, may be used to indicate in AR device worn by the person who spoke the text. As such, by determining the location of the AR device indicated by the identifier, the speaker of the text may be identified”).
Regarding claim 12, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 10 as outlined above. Further, Alaniz, Hashimoto, Park, and Forutanpour teach that the system according to claim 10, wherein the processor is configured to execute the instructions to
determine the location of the feature in the external environment relative to a vehicle interior based on reality capture data (See Hashimoto: Fig. 13-18, and [0064], "Each of FIGS. 13 and 14 illustrates, as an example, the output image Im (image displayed at the display device 10) in a case where the vehicle 1 changes lane to a left lane. In FIG. 13, the vehicle 1 is in a state travelling in a straight line. In this state, in the output image Im, the display range Ad is narrow and facing substantially straight rearward and the transmission rate a is 0 (zero). The ratio change portion 116 and the display range decision portion 117 acquire the detection results, signals and data obtained by each portion when the vehicle 1 makes a lane change so as to change the transmission rate a and the display range Ad in a case where the aforementioned detection results, signals and data satisfy predetermined conditions. In FIG. 14, in a case where a signal (signal obtained in association with a driving operation of the driver) from the direction indicator 22 instructing a movement in a leftward direction or a value (for example, the steering angle of each of the wheels 2, the position of the vehicle 1, the speed of the vehicle 1 and the like) of each portion (for example, the steering angle sensors 14, 15a, the wheel speed sensor 17, the torque sensor 20a and the like) related to the lane change of the vehicle 1 is obtained, for example, the display range decision portion 117 expands the display range Ad of the output image Im laterally (left-right direction) and slides (moves) the display range Ad in a direction of the lane to which the vehicle moves (to a left side). Thus, in the present embodiment, as an example, the driver may easily grasp the surroundings of the vehicle 1 and the state outside the vehicle in a travelling direction. Further, in FIG. 14, the ratio change portion 116 increases the transmission rate a at the second region A2 to the extent of 0.6, for example. Thus, according to the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1 and the state of the outside of the vehicle in the travelling direction because structures such as a pillar, a roof, a seat and a trim, for example, of the vehicle 1 are transparent. In addition, as illustrated in FIG. 15, in a case where the object B (vehicle) approaching within a predetermined distance at a rear left side of the vehicle 1 is detected by the object detection portion 112, as an example, the display range decision portion 117 may determine the display range Ad so as to include the image lmb of the aforementioned object B. In FIG. 15, the ratio change portion 116 may specify the transmission rate a to be higher than a case where the object Bis not detected, as an example. Accordingly, the driver may easily visually recognize the object Band easily grasp the distance and relative position of the object B from the vehicle 1, for example. Further, in FIG. 15, as an example, the additional image generation portion 118 adds a highlight display lmfl ina frame shape surrounding the image lmb of the detected object B to the image lmb and adds a highlight display lmf2 in a band shape overlapping an image 1ml of a lane L of the road surface to the image 1ml. Accordingly, in the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1, the state of the outside of the vehicle in the travelling direction, the object B and the like. The aforementioned control may be performed in the same manner in a case where the vehicle changes lane in an opposite direction (right direction)");
synchronize a vehicle coordinate system with a virtual representation of the feature (See Alaniz: Figs. 3-7, and [0094], "The virtual view 702 includes one or more virtual reality objects, including a landscape 706, a sun 708, a fish 710 and a water object 712. The water object 712 includes one or more waves 714. Again, the objects and operations of the virtual view 702 are defined by a virtual world model. One or more components of the virtua I world model can be augmented based according to at least one of the vehicle data and the user data. In particular, in one embodiment, the virtual world model can be augmented based on vehicle dynamics data and/or the virtual view 702 can be rendered to an output device by controlling the output device to update display of the virtual view according to the vehicle dynamics data. In this way, the virtual view and objects of the virtual view are influenced by the vehicle data and/or the user data and the virtual view and objects of the virtual view are synchronized with the vehicle dynamics data. For example, the dynamic VR module 306 can augment the world structure class node 404 (e.g., the terrain class node) to dynamically generate and update the virtual view 702 with objects based on a location and an orientation of the vehicle 200 and a location and an orientation of the vehicle occupant 202. As an illustrative example, the vehicle 200 is driving in a mountainous region during the day. Accordingly based on the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318, the appearance and the terrain of the landscape object 706 in the virtual view 702 includes mountains and the sun 708. This is accomplished by augmenting the world structure class node 404 with the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318");
orient a first AR device with the synchronized vehicle coordinate system (See Alaniz: Figs. 3-7, and [0095], "As another example, the fish object 710 can be generated as a type of fish indigenous to the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. Further, the position of the fish object 710 can also be generated based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. For example, the view class node 402 defining the position and the orientation of the fish object 710 can be augmented to present a point of view to the vehicle occupant 202 based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202");
orient a second AR device with the synchronized vehicle coordinate system (See Park: Figs. 7A-B, and [0094], "As another example, the fish object 710 can be generated as a type of fish indigenous to the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. Further, the position of the fish object 710 can also be generated based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. For example, the view class node 402 defining the position and the orientation of the fish object 710 can be augmented to present a point of view to the vehicle occupant 202 based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202");
generate a first virtual representation of the feature aligned with a vehicle GPS location and a vehicle heading (See Park: Figs. 7A-B, and [0032], "The extended virtual viewpoint image generator may include an image converter configured to adjust at least one of an image size of the generated first virtual viewpoint image, an image size of the received second virtual viewpoint image, a position of a virtual viewpoint of the generated first virtual viewpoint image, and a position of a virtual viewpoint of the received second virtual viewpoint image, to respectively generate an adjusted virtual image of the first vehicle and/or adjusted virtual image of the second vehicle, an image aligner configured to align one of the generated first virtual viewpoint image and the adjusted first viewpoint image with one of the received second virtual viewpoint image and the adjusted second viewpoint image, to generate aligned first and second virtual viewpoint images, based on a result of the adjusting, an image selector configured to select between one of the aligned first and second virtual viewpoint images to use to generate an overlapping area of the extended viewpoint image, the overlapping area representing a same area that is included in both the aligned first and second virtual viewpoint images, and an image generator configured to generate the extended virtual viewpoint image by combining the aligned first and second virtual viewpoint images based on a result of the selecting"); 
overlaying an AR image upon the first virtual representation of the feature (See Forutanpour: Fig. 2, and [0050], “The user may be able to review additional text other than what is currently displayed via speech bubbles 230. For example, scrollbars 250 may be manipulated by the user (such as via a user input module of the AR device) to view text corresponding to earlier spoken speech or later spoken speech. If the user interacts with scrollbar 250-2 to scroll back to text corresponding to earlier speech by person 220, the content of speech bubble 230-1 may be modified to display text corresponding to speech spoken by person 210 immediately before or immediately after the now displayed speech within speech bubble 230-2. Accordingly, the user may be able to better understand the context of the speech present within speech bubble 230-2. For example, text 260-2 may make little sense to the user without reading the text 260-1, to which text 260-2 was in response. It should be understood that the use of speech bubbles 230 and scrollbars 250 are exemplary virtual objects used to display text corresponding to speech to the user wearing the HMD of the AR device. Other arrangements may be used to present the text. For example, in some embodiments, the text may be superimposed over the face of the person who spoke the text. As such, when the user is reading the text, the user may be able to simultaneously read the text and at least appear to be maintaining eye contact with the person who spoke the speech corresponding to the text. If the user shifts the focus of his eyes from the speech bubble to the person, the speech bubble and its text may be made transparent, hidden, blurred, moved, or reduced in size. When the user's eye focus returns to the text, the speech bubble and text may be made more opaque, sharpened, moved, or enlarged in size”); and
transmit the first virtual representation having the overlaid AR image to the first AR device and the second AR device (See Park: Fig. 1A-F, and [0055], "FIGS. 1A-1F illustrate a wireless cooperative communication performed in a road environment including a plurality of vehicles and RSE, according to one or more embodiments. FIGS. 1A-1F illustrate a road environment including RSE 130 and a plurality of vehicles, for example, a vehicle Vl 110, a vehicle V2 120, a vehicle V3 125, a vehicle V4, a vehicle VS, a vehicle V6 135, and a vehicle V7 145 travelling on a road. Below, FIGS. 1B through 1D more particularly illustrate examples of areas of the road that may be viewed/captured by the vehicles or the RSE, and FIGS. 1E and 1F more particularly illustrate examples of a resultant viewed region that will be acquired or derived by the vehicle Vl 110 through such wireless communication, according to one or more embodiments Here, the vehicle Vl 110 is being used as a reference, e.g., below explanations of such a wireless communication approach may be from the perspective of the example vehicle Vl 110. The vehicle Vl 110 may perform data transmission and reception with other vehicles or the RSE 130 based on a wireless communication scheme, such as according to any of the Wireless Access in/for Vehicular Environments (WAVE) IEEE 802.llp, IEEE 1609, or similar standardization schemes, as only non- limiting examples and noting that alternative wireless communication schemes may be used. The example WAVE scheme is, for example, a mobile communication technology and approach designed to be suitable for a high speed driving or traveling environment. As noted, the wireless communication scheme may be a wireless cooperative communication system or scheme, where one or more vehicles and/or RSE's may operate as nodes of the system and cooperate to share information, such as their respective sensor information, between each other. For example, each of the vehicles may share their speed, acceleration, and/or direction of travel, so each example vehicle may know the speeds, acceleration, and/or directions of travel of nearby vehicles, such information may similarly be respectively shared between each of the vehicles and one or more nearby RSE's. Accordingly, in an example wireless cooperative communications embodiment, multiple vehicles may share their information with each other and/or with one or more RSE's, and likewise the RSE's may share information with each other and/or one or more vehicles, etc. As only an example, a determining factor for whether two vehicles, a vehicle and an RSE, or two RSE's share their respectively collected information may be whether a direct wireless connection can be made between the two respective nodes, i.e., between the two vehicles, the vehicle and the RSE, or the two RSE's, such as depending on signal strength and range of the respective transmitters and receivers of the vehicle and RSE devices. Accordingly, returning to FIG. 1A, and in such an example cooperative communication system or scheme, the vehicle Vl 110 may receive image data and/or traffic data from the vehicle V2 120 and/or the RSE 130 while traveling on the road, and/or may broadcast acquired image data and/or traffic data to one or more of the RSE 130, the vehicle V2 120, the vehicle V3 125, the vehicle V4, the vehicle VS, the vehicle V6 135, and the vehicle V7 145. In an embodiment, such a broadcasting of the acquired image data and/or traffic data, which may include the aforementioned example speed, acceleration, and direction of travel, may be performed autonomously or automatically, such as based on a respectively predetermined duty cycle or respective information availability for transmitting each type of information to the other vehicles and/or RSE's").
Regarding claim 13, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 10 as outlined above. Further, Alaniz, Hashimoto, Park, and Forutanpour teach that the system according to claim 10, wherein the processor is configured to execute the instructions to determine a location of a feature in an external environment relative to a vehicle interior based on reality capture data (See Hashimoto: Fig. 13-18, and [0064], "Each of FIGS. 13 and 14 illustrates, as an example, the output image Im (image displayed at the display device 10) in a case where the vehicle 1 changes lane to a left lane. In FIG. 13, the vehicle 1 is in a state travelling in a straight line. In this state, in the output image Im, the display range Ad is narrow and facing substantially straight rearward and the transmission rate a is 0 (zero). The ratio change portion 116 and the display range decision portion 117 acquire the detection results, signals and data obtained by each portion when the vehicle 1 makes a lane change so as to change the transmission rate a and the display range Ad in a case where the aforementioned detection results, signals and data satisfy predetermined conditions. In FIG. 14, in a case where a signal (signal obtained in association with a driving operation of the driver) from the direction indicator 22 instructing a movement in a leftward direction or a value (for example, the steering angle of each of the wheels 2, the position of the vehicle 1, the speed of the vehicle 1 and the like) of each portion (for example, the steering angle sensors 14, 15a, the wheel speed sensor 17, the torque sensor 20a and the like) related to the lane change of the vehicle 1 is obtained, for example, the display range decision portion 117 expands the display range Ad of the output image Im laterally (left-right direction) and slides (moves) the display range Ad in a direction of the lane to which the vehicle moves (to a left side). Thus, in the present embodiment, as an example, the driver may easily grasp the surroundings of the vehicle 1 and the state outside the vehicle in a travelling direction. Further, in FIG. 14, the ratio change portion 116 increases the transmission rate a at the second region A2 to the extent of 0.6, for example. Thus, according to the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1 and the state of the outside of the vehicle in the travelling direction because structures such as a pillar, a roof, a seat and a trim, for example, of the vehicle 1 are transparent. In addition, as illustrated in FIG. 15, in a case where the object B (vehicle) approaching within a predetermined distance at a rear left side of the vehicle 1 is detected by the object detection portion 112, as an example, the display range decision portion 117 may determine the display range Ad so as to include the image lmb of the aforementioned object B. In FIG. 15, the ratio change portion 116 may specify the transmission rate a to be higher than a case where the object Bis not detected, as an example. Accordingly, the driver may easily visually recognize the object Band easily grasp the distance and relative position of the object B from the vehicle 1, for example. Further, in FIG. 15, as an example, the additional image generation portion 118 adds a highlight display lmfl ina frame shape surrounding the image lmb of the detected object B to the image lmb and adds a highlight display lmf2 in a band shape overlapping an image 1ml of a lane L of the road surface to the image 1ml. Accordingly, in the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1, the state of the outside of the vehicle in the travelling direction, the object B and the like. The aforementioned control may be performed in the same manner in a case where the vehicle changes lane in an opposite direction (right direction)");
synchronize a vehicle coordinate system with a virtual representation of the feature (See Alaniz: Figs. 3-7, and [0094], "The virtual view 702 includes one or more virtual reality objects, including a landscape 706, a sun 708, a fish 710 and a water object 712. The water object 712 includes one or more waves 714. Again, the objects and operations of the virtual view 702 are defined by a virtual world model. One or more components of the virtual world model can be augmented based according to at least one of the vehicle data and the user data. In particular, in one embodiment, the virtual world model can be augmented based on vehicle dynamics data and/or the virtual view 702 can be rendered to an output device by controlling the output device to update display of the virtual view according to the vehicle dynamics data. In this way, the virtual view and objects of the virtual view are influenced by the vehicle data and/or the user data and the virtual view and objects of the virtual view are synchronized with the vehicle dynamics data. For example, the dynamic VR module 306 can augment the world structure class node 404 (e.g., the terrain class node) to dynamically generate and update the virtual view 702 with objects based on a location and an orientation of the vehicle 200 and a location and an orientation of the vehicle occupant 202. As an illustrative example, the vehicle 200 is driving in a mountainous region during the day. Accordingly based on the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318, the appearance and the terrain of the landscape object 706 in the virtual view 702 includes mountains and the sun 708. This is accomplished by augmenting the world structure class node 404 with the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318");
orient a first AR device with the synchronized vehicle coordinate system (See Alaniz: Figs. 3-7, and [0095], "As another example, the fish object 710 can be generated as a type of fish indigenous to the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. Further, the position of the fish object 710 can also be generated based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. For example, the view class node 402 defining the position and the orientation of the fish object 710 can be augmented to present a point of view to the vehicle occupant 202 based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202");
orient a second AR device with the synchronized vehicle coordinate system (See Park: Figs. 7A-B, and [0094], "As another example, the fish object 710 can be generated as a type of fish indigenous to the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. Further, the position of the fish object 710 can also be generated based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. For example, the view class node 402 defining the position and the orientation of the fish object 710 can be augmented to present a point of view to the vehicle occupant 202 based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202");
generate a first virtual expression of the feature aligned with a vehicle GPS location and a vehicle heading (See Park: Figs. 7A-B, and [0032], "The extended virtual viewpoint image generator may include an image converter configured to adjust at least one of an image size of the generated first virtual viewpoint image, an image size of the received second virtual viewpoint image, a position of a virtual viewpoint of the generated first virtual viewpoint image, and a position of a virtual viewpoint of the received second virtual viewpoint image, to respectively generate an adjusted virtual image of the first vehicle and/or adjusted virtual image of the second vehicle, an image aligner configured to align one of the generated first virtual viewpoint image and the adjusted first viewpoint image with one of the received second virtual viewpoint image and the adjusted second viewpoint image, to generate aligned first and second virtual viewpoint images, based on a result of the adjusting, an image selector configured to select between one of the aligned first and second virtual viewpoint images to use to generate an overlapping area of the extended viewpoint image, the overlapping area representing a same area that is included in both the aligned first and second virtual viewpoint images, and an image generator configured to generate the extended virtual viewpoint image by combining the aligned first and second virtual viewpoint images based on a result of the selecting");
generate a second virtual expression of the feature aligned with a vehicle GPS location and a vehicle heading (See Park: Figs. 7A-B, and [0010], "The generating of the extended viewpoint image may include adjusting an image size of at least one of the first virtual viewpoint image and the second virtual viewpoint image, and generating the extended virtual viewpoint image based on a result of the adjusting"); 
overlaying an AR image upon the second virtual representation of the feature (See Forutanpour: Fig. 2, and [0050], “The user may be able to review additional text other than what is currently displayed via speech bubbles 230. For example, scrollbars 250 may be manipulated by the user (such as via a user input module of the AR device) to view text corresponding to earlier spoken speech or later spoken speech. If the user interacts with scrollbar 250-2 to scroll back to text corresponding to earlier speech by person 220, the content of speech bubble 230-1 may be modified to display text corresponding to speech spoken by person 210 immediately before or immediately after the now displayed speech within speech bubble 230-2. Accordingly, the user may be able to better understand the context of the speech present within speech bubble 230-2. For example, text 260-2 may make little sense to the user without reading the text 260-1, to which text 260-2 was in response. It should be understood that the use of speech bubbles 230 and scrollbars 250 are exemplary virtual objects used to display text corresponding to speech to the user wearing the HMD of the AR device. Other arrangements may be used to present the text. For example, in some embodiments, the text may be superimposed over the face of the person who spoke the text. As such, when the user is reading the text, the user may be able to simultaneously read the text and at least appear to be maintaining eye contact with the person who spoke the speech corresponding to the text. If the user shifts the focus of his eyes from the speech bubble to the person, the speech bubble and its text may be made transparent, hidden, blurred, moved, or reduced in size. When the user's eye focus returns to the text, the speech bubble and text may be made more opaque, sharpened, moved, or enlarged in size”); and
transmit the second virtual expression to the first AR device and the second AR device (See Park: Fig. 1A-F, and [0055], "FIGS. 1A-1F illustrate a wireless cooperative communication performed in a road environment including a plurality of vehicles and RSE, according to one or more embodiments. FIGS. 1A-1F illustrate a road environment including RSE 130 and a plurality of vehicles, for example, a vehicle Vl 110, a vehicle V2 120, a vehicle V3 125, a vehicle V4, a vehicle VS, a vehicle V6 135, and a vehicle V7 145 travelling on a road. Below, FIGS. 1B through 1D more particularly illustrate examples of areas of the road that may be viewed/captured by the vehicles or the RSE, and FIGS. 1E and 1F more particularly illustrate examples of a resultant viewed region that will be acquired or derived by the vehicle Vl 110 through such wireless communication, according to one or more embodiments Here, the vehicle Vl 110 is being used as a reference, e.g., below explanations of such a wireless communication approach may be from the perspective of the example vehicle Vl 110. The vehicle Vl 110 may perform data transmission and reception with other vehicles or the RSE 130 based on a wireless communication scheme, such as according to any of the Wireless Access in/for Vehicular Environments (WAVE) IEEE 802.llp, IEEE 1609, or similar standardization schemes, as only non- limiting examples and noting that alternative wireless communication schemes may be used. The example WAVE scheme is, for example, a mobile communication technology and approach designed to be suitable for a high speed driving or traveling environment. As noted, the wireless communication scheme may be a wireless cooperative communication system or scheme, where one or more vehicles and/or RSE's may operate as nodes of the system and cooperate to share information, such as their respective sensor information, between each other. For example, each of the vehicles may share their speed, acceleration, and/or direction of travel, so each example vehicle may know the speeds, acceleration, and/or directions of travel of nearby vehicles, such information may similarly be respectively shared between each of the vehicles and one or more nearby RSE's. Accordingly, in an example wireless cooperative communications embodiment, multiple vehicles may share their information with each other and/or with one or more RSE's, and likewise the RSE's may share information with each other and/or one or more vehicles, etc. As only an example, a determining factor for whether two vehicles, a vehicle and an RSE, or two RSE's share their respectively collected information may be whether a direct wireless connection can be made between the two respective nodes, i.e., between the two vehicles, the vehicle and the RSE, or the two RSE's, such as depending on signal strength and range of the respective transmitters and receivers of the vehicle and RSE devices. Accordingly, returning to FIG. 1A, and in such an example cooperative communication system or scheme, the vehicle Vl 110 may receive image data and/or traffic data from the vehicle V2 120 and/or the RSE 130 while traveling on the road, and/or may broadcast acquired image data and/or traffic data to one or more of the RSE 130, the vehicle V2 120, the vehicle V3 125, the vehicle V4, the vehicle VS, the vehicle V6 135, and the vehicle V7 145. In an embodiment, such a broadcasting of the acquired image data and/or traffic data, which may include the aforementioned example speed, acceleration, and direction of travel, may be performed autonomously or automatically, such as based on a respectively predetermined duty cycle or respective information availability for transmitting each type of information to the other vehicles and/or RSE's").
Regarding claim 14, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 10 as outlined above. Further, Hashimoto teaches that the system according to claim 10, wherein the processor is configured to execute the instructions to generate a synchronized vehicle coordinate system associated with a digital representation of a vehicle interior (See Hashimoto: Fig. 11, and [0054], "The vehicle outside image generation portion 110 generates the continuous vehicle outside image Imo (panorama image) by connecting the plural (as an example, three in the present embodiment) images captured by the imaging portions 12 at the vehicle exterior by overlapping boundary portions of the images, as an example. In this case, the vehicle outside image generation portion 110 generates the vehicle outside image Imo which is visually adjusted in position relative to the vehicle inside image lmi, i.e., which is approximated to a line of sight from the imaging portion 12 at the vehicle interior by performing the coordinate conversion of the vehicle outside image Imo, for example. As for the position adjustment, the coordinate of the vehicle outside image Imo obtained from the imaging portion 12 is converted to the coordinate corresponding to the vehicle inside image lmi based on experimental results acquired beforehand, for example. In addition, a size and the like of the image lmb of the object Bin the vehicle outside image Imo may be corrected using a measurement result of a distance to the object B by the noncontact measuring device 13").
Regarding claim 15, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 14 as outlined above. Further, Alaniz and Hashimoto teach that the system according to claim 14, wherein the processor is configured to execute the instructions to:
assign a first coordinate system to a digital representation of the vehicle interior (See Hashimoto: Figs. 1-3, and [0039], "In the present embodiment, as an example, an image display system 100 mounted at a vehicle 1 includes an ECU 11 (electronic control unit, control portion, image display control apparatus) controlling an image displayed at a display device 10 as illustrated in FIG. 1. The display device 10 is, for example, a display panel provided at an upper front portion of a vehicle interior (inside a cabin) as a replacement for a room mirror (rearview mirror) for rearward recognition. In this case, a left-right reverse image from an image captured by imaging portions 12 provided at the vehicle interior and a vehicle exterior (outside the cabin) is displayed at the display device 10. In addition, in this case, a half mirror may be provided at a surface side (at a rear side in a vehicle front-rear direction) of a display screen (not illustrated) of the display device 10. At this time, however, the display device 10 is not limited to the above and may be an apparatus projecting the image onto a windshield or a screen at the vehicle interior, for example, or may be a display panel provided at a dashboard (cockpit module, instrument panel, fascia, not illustrated) at a front portion of the vehicle interior or a center console, for example. The display device 10 may be configured, as an example, as a LCD (liquid crystal display), an OELD (organic electro-luminescent display), a projector apparatus or the like");
assign a second coordinate system to a digital representation of an object external to the vehicle (See Hashimoto: Figs. 1-3, and [0041], "The vehicle outside image Imo is acquired by the plural imaging portions 12 at the vehicle exterior. The ECU 11 combines the images acquired by the plural imaging portions 12 by a known technique to thereby obtain the continuous vehicle outside image Imo (panorama image, refer to FIG. 10). In the present embodiment, as an example, the plural imaging portions 12 at the vehicle exterior capture a relatively wide range at a rear side of the vehicle 1 so that the vehicle outside image Imo for each position within the relatively wide range may be displayed at the display device 10. In the example illustrated in FIG. 3 or 4, the imaging portions 12 at the vehicle exterior are provided at opposed side portions (left and right door mirrors, as an example) of the vehicle 1 (vehicle body) and at a rear end portion lb of the vehicle 1, respectively. In the example illustrated in FIG. 5 or 6, the imaging portions 12 at the vehicle exterior are provided at opposed side portions (relatively upper side of corner portions at the rear side of the vehicle 1, as an example) and at the rear end portion lb of the vehicle 1, respectively. In addition, respective imaging ranges of the imaging portions 12 may be differentiated up and down");
synchronize the first coordinate system and the second coordinate system to Cartesian coordinates based at least in part on an anchor point associated with a vehicle surface (See Hashimoto: Fig. 11, and [0078], "In the present alternative example, the object position determination portion 113 may identify the image of a human face by a pattern matching with a human body for the vehicle inside image lmi. Further, the object position determination portion 113 may also determine whether the object B which overlaps the window le is positioned at the vehicle interior or the vehicle exterior based on whether or not the image of the human body (from the neck down) connecting the aforementioned identified human face is present"); and
generate the synchronized vehicle coordinate system based at least in part on the Cartesian coordinates (See Alaniz: Figs: 1-3 and 11, and [0033], "The vehicle outside image generation portion 110 generates the continuous vehicle outside image Imo (panorama image) by connecting the plural (as an example, three in the present embodiment) images captured by the imaging portions 12 at the vehicle exterior by overlapping boundary portions of the images, as an example. In this case, the vehicle outside image generation portion 110 generates the vehicle outside image Imo which is visually adjusted in position relative to the vehicle inside image lmi, i.e., which is approximated to a line of sight from the imaging portion 12 at the vehicle interior by performing the coordinate conversion of the vehicle outside image Imo, for example. As for the position adjustment, the coordinate of the vehicle outside image Imo obtained from the imaging portion 12 is converted to the coordinate corresponding to the vehicle inside image lmi based on experimental results acquired beforehand, for example. In addition, a size and the like of the image lmb of the object Bin the vehicle outside image Imo may be corrected using a measurement result of a distance to the object B by the noncontact measuring device 13").
Regarding claim 16, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 1 as outlined above. Further, Alaniz, Hashimoto, Park, and Forutanpour teach that an augmented reality (AR) device (See Alaniz: Figs. 1-3, and [0031], "Referring now to the drawings, wherein the showings are for purposes of illustrating one or more exemplary embodiments and not for purposes of limiting same, FIG. 1 is a schematic view of an operating environment 100 for implementing dynamic in-vehicle virtual reality systems and methods according to an exemplary embodiment. The components of environment 100, as well as the components of other systems, hardware architectures and software architectures discussed herein, can be combined, omitted or organized into different architectures for various embodiments. Further, the components of the operating environment 100 can be implemented with or associated with a vehicle. For example, FIG. 2 illustrates a vehicle 200 implementing dynamic in-vehicle virtual reality systems and methods, which will be described in further detail herein"), comprising:
a processor (See Alaniz: Figs. 1-3, and [0032], "In the illustrated embodiment of FIG. 1, the environment 100 of FIG. 1 includes a computing device 102 with provisions for processing, communicating and interacting with various components of a vehicle (e.g., the vehicle 200, FIG. 2) and other components of the environment 100. In one embodiment, the computing device 102 can be implemented with the vehicle 200 (FIG. 2), for example, as part of a telematics unit, a head unit, a navigation unit, an infotainment unit, an electronic control unit, among others. In other embodiments, the computing device 102 can be implemented remotely from the vehicle 102, for example, with a portable device, an input/output device or at a device connected via a network, as will be described in further detail herein. It is understood that the functions and components of the computing device 102, including a processor 104, can be modified and/or organized into different architectures for these various implementations discussed above"); and 
a memory for storing executable instructions, the processor configured to execute the instructions (See Alaniz: Fig. 1, and [0033], "Generally, the computing device 102 includes the processor 104, a memory 106, a disk 108, a position determination device 110 and an input/output (1/0) interface 112, which are each operably connected for computer communication via a bus 114 (e.g., a Controller Area Network (CAN) or a Local Interconnect Network (LIN) protocol bus) and/or other wired and wireless technologies. The 1/0 interface 112 provides software and hardware to facilitate data input and output between the components of the computing device 102 and other components, networks and data sources, which will be described herein. Additionally, as will be described in further detail with the systems and the methods discussed herein, the processor 104 includes a virtual reality (VR) engine 116 suitable for providing a dynamic in-vehicle virtual reality environment to a user (e.g., a vehicle occupant (FIG. 2)) facilitated by the components of the environment 100") to:
determine a location of a feature in an external environment relative to a vehicle interior based on reality capture data (See Hashimoto: Fig. 13-18, and [0064], "Each of FIGS. 13 and 14 illustrates, as an example, the output image Im (image displayed at the display device 10) in a case where the vehicle 1 changes lane to a left lane. In FIG. 13, the vehicle 1 is in a state travelling in a straight line. In this state, in the output image Im, the display range Ad is narrow and facing substantially straight rearward and the transmission rate a is 0 (zero). The ratio change portion 116 and the display range decision portion 117 acquire the detection results, signals and data obtained by each portion when the vehicle 1 makes a lane change so as to change the transmission rate a and the display range Ad in a case where the aforementioned detection results, signals and data satisfy predetermined conditions. In FIG. 14, in a case where a signal (signal obtained in association with a driving operation of the driver) from the direction indicator 22 instructing a movement in a leftward direction or a value (for example, the steering angle of each of the wheels 2, the position of the vehicle 1, the speed of the vehicle 1 and the like) of each portion (for example, the steering angle sensors 14, 15a, the wheel speed sensor 17, the torque sensor 20a and the like) related to the lane change of the vehicle 1 is obtained, for example, the display range decision portion 117 expands the display range Ad of the output image Im laterally (left-right direction) and slides (moves) the display range Ad in a direction of the lane to which the vehicle moves (to a left side). Thus, in the present embodiment, as an example, the driver may easily grasp the surroundings of the vehicle 1 and the state outside the vehicle in a travelling direction. Further, in FIG. 14, the ratio change portion 116 increases the transmission rate a at the second region A2 to the extent of 0.6, for example. Thus, according to the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1 and the state of the outside of the vehicle in the travelling direction because structures such as a pillar, a roof, a seat and a trim, for example, of the vehicle 1 are transparent. In addition, as illustrated in FIG. 15, in a case where the object B (vehicle) approaching within a predetermined distance at a rear left side of the vehicle 1 is detected by the object detection portion 112, as an example, the display range decision portion 117 may determine the display range Ad so as to include the image lmb of the aforementioned object B. In FIG. 15, the ratio change portion 116 may specify the transmission rate a to be higher than a case where the object Bis not detected, as an example. Accordingly, the driver may easily visually recognize the object Band easily grasp the distance and relative position of the object B from the vehicle 1, for example. Further, in FIG. 15, as an example, the additional image generation portion 118 adds a highlight display lmfl ina frame shape surrounding the image lmb of the detected object B to the image lmb and adds a highlight display lmf2 in a band shape overlapping an image 1ml of a lane L of the road surface to the image 1ml. Accordingly, in the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1, the state of the outside of the vehicle in the travelling direction, the object B and the like. The aforementioned control may be performed in the same manner in a case where the vehicle changes lane in an opposite direction (right direction)");
generate a virtual representation of the feature aligned with the vehicle (See Alaniz: Figs. 7A-B, and [0093], "Illustrative examples of dynamic virtual views generated by the methods and systems discussed herein will now be described with reference to FIGS. 7A and 7B. FIG. 7A illustrates a virtual view 702 and FIG. 7B illustrates a virtual view 704 from a fishing virtual reality game, the objects and operations of which are defined by a virtual world model, for example the virtual world model 400 of FIG. 4 and the schematic class diagram 500 of a virtual reality world of FIG. 5. Specifically, the virtual views 702, 704 are generated based on the vehicle data, the user data and the virtual world model, the virtual world model including one or more components that define the virtual views 702, 704. The virtual views 702, 704 can be displayed in one embodiment, on the output device 126 (FIG. 1). In another embodiment, the virtual views 702, 704 can be displayed on the portable device 124 (FIG. 1)");
transmit (See Alaniz: Figs. 1-3, and [0045], "In another embodiment, a vehicle occupant 210, for example, positioned in a back seat 212 of the vehicle 200, can be in possession of a portable device 214. In this embodiment, the portable device 214, could be a tablet, similar to the tablet 208. The portable device 214 can, in one embodiment, provide information about the vehicle occupant 210, for example, tracking information, input information, motion information, among others to the VR engine 116. The portable device 214 can also act as an output device to provide a virtual view generated by the VR engine 116 to the vehicle occupant 210") the virtual representation to the AR device (See Park: Fig. 1A-F, and [0055], "FIGS. 1A-1F illustrate a wireless cooperative communication performed in a road environment including a plurality of vehicles and RSE, according to one or more embodiments. FIGS. 1A-1F illustrate a road environment including RSE 130 and a plurality of vehicles, for example, a vehicle Vl 110, a vehicle V2 120, a vehicle V3 125, a vehicle V4, a vehicle VS, a vehicle V6 135, and a vehicle V7 145 travelling on a road. Below, FIGS. 1B through 1D more particularly illustrate examples of areas of the road that may be viewed/captured by the vehicles or the RSE, and FIGS. 1E and 1F more particularly illustrate examples of a resultant viewed region that will be acquired or derived by the vehicle Vl 110 through such wireless communication, according to one or more embodiments Here, the vehicle Vl 110 is being used as a reference, e.g., below explanations of such a wireless communication approach may be from the perspective of the example vehicle Vl 110. The vehicle Vl 110 may perform data transmission and reception with other vehicles or the RSE 130 based on a wireless communication scheme, such as according to any of the Wireless Access in/for Vehicular Environments (WAVE) IEEE 802.llp, IEEE 1609, or similar standardization schemes, as only non-limiting examples and noting that alternative wireless communication schemes may be used. The example WAVE scheme is, for example, a mobile communication technology and approach designed to be suitable for a high speed driving or traveling environment. As noted, the wireless communication scheme may be a wireless cooperative communication system or scheme, where one or more vehicles and/or RSE's may operate as nodes of the system and cooperate to share information, such as their respective sensor information, between each other. For example, each of the vehicles may share their speed, acceleration, and/or direction of travel, so each example vehicle may know the speeds, acceleration, and/or directions of travel of nearby vehicles, such information may similarly be respectively shared between each of the vehicles and one or more nearby RSE's. Accordingly, in an example wireless cooperative communications embodiment, multiple vehicles may share their information with each other and/or with one or more RSE's, and likewise the RSE's may share information with each other and/or one or more vehicles, etc. As only an example, a determining factor for whether two vehicles, a vehicle and an RSE, or two RSE's share their respectively collected information may be whether a direct wireless connection can be made between the two respective nodes, i.e., between the two vehicles, the vehicle and the RSE, or the two RSE's, such as depending on signal strength and range of the respective transmitters and receivers of the vehicle and RSE devices. Accordingly, returning to FIG. 1A, and in such an example cooperative communication system or scheme, the vehicle Vl 110 may receive image data and/or traffic data from the vehicle V2 120 and/or the RSE 130 while traveling on the road, and/or may broadcast acquired image data and/or traffic data to one or more of the RSE 130, the vehicle V2 120, the vehicle V3 125, the vehicle V4, the vehicle VS, the vehicle V6 135, and the vehicle V7 145. In an embodiment, such a broadcasting of the acquired image data and/or traffic data, which may include the aforementioned example speed, acceleration, and direction of travel, may be performed autonomously or automatically, such as based on a respectively predetermined duty cycle or respective information availability for transmitting each type of information to the other vehicles and/or RSE's");
generate in the AR device a modified virtual representation (See Alaniz: Fig. 1, and [0043], "The system of FIG. 1 will now be described as implemented within a vehicle 200 in FIG. 2. FIG. 2 is a schematic view of an exemplary vehicle and exemplary vehicle occupants implementing in-vehicle virtual reality systems and methods according to one or more aspects. In the examples that follow, it will be appreciated that the portable devices and/or the 1/0 devices can be used in various combinations and located in other areas of the vehicle 200. In one example, the 1/0 device is a head mounted display (HMD), that can be placed on a user's body (e.g., head) or attached on a helmet or goggles. For example, referring to FIG. 2, a vehicle occupant 202, positioned in a seat 204 of the vehicle 200, is wearing an HMD 206 placed on the head of the vehicle occupant 202. The HMD 206 can provide information about the vehicle occupant 202, for example, tracking information, input information, motion information, among others to the VR engine 116. The HMD 206 can also act as an output device to provide a virtual view generated by the VR engine 116 to the vehicle occupant 202"), wherein the modified virtual representation is based at least in part on user preferences and permissions (See Forutanpour: Figs. 1-4, and [0067], “At step 440, a request for text corresponding to the speech captured at step 410 may be received from a second AR device. The second AR device may be worn or otherwise used by a user who is not present when the speech captured at step 410 was spoken. As such, the request received at step 440 may occur when the user has entered the conversation (or speech, presentation, etc.) that contains the speech spoken at step 410. The request for the text corresponding to the speech may be received by the first AR device from the second AR device. The request for the text may indicate a period of time for which the second AR device is requesting text. For instance, the user of the second AR device may provide input to the second AR device specifying that text for the previous five minutes of speech is desired. The time period for which text is requested may be based on several factors, including: a time period selected by the user of the second AR device, a time period selected by the user of the first AR device, a length of time the first AR device has been capturing audio, a predefined period of time for which text corresponding to speech is storing, etc. The request for the speech at step 440 may only occur if the user of the second augmented reality device provides input requesting the text. In other embodiments, the second AR device may request the text without requiring user input. Whether user input is required or not may be based on a user preference stored by the second AR device”; and [0068], “At step 450, assuming the user of the first AR device has provided permission, data corresponding to the text of the speech captured at step 410 may be transmitted to the second AR device. Such a transmission may be direct: from the first AR device to the second AR device. Such a transmission may also be indirect: the data containing the text may be received by the second AR device from a remote computer system that has stored the text corresponding to the speech captured by the first AR device at step 410. In addition to the text of the speech, the data transmitted at step 450 may contain indications of the persons who spoke the speech corresponding to the text. As such, the text may be attributed to the appropriate person who spoke the corresponding speech. In some embodiments, the indications may be images of the one or more persons who spoke speech. If the indications are images, the second AR device may match the persons present in the images with the persons present in the real-world scene to identify who spoke the text. In other embodiments, an identifier, such as a serial number or IP address, may be used to indicate in AR device worn by the person who spoke the text. As such, by determining the location of the AR device indicated by the identifier, the speaker of the text may be identified”); and
transmit the modified virtual representation to a second AR device in the vehicle (See Alaniz: Figs. 1-3 and 10, and [0078], "Referring now to FIG. 10, a schematic view of the portable device of FIG. 8 implemented in an exemplary operating environment (e.g., FIG. 1) for dynamic in-vehicle virtual reality is shown according to one aspect. For purposes of convenience, like components of FIGS. 1 and 8 in FIG. 9 are indicated with line numerals. As can be seen, in this embodiment, the VR Engine FW 820 of the portable device 124 is operably connected for computer communication to the VR Engine 116. In some embodiments, this connection is facilitated by the 1/0 interface 112. Further, in some embodiments, as shown in FIG. 1, the portable device 124 is operable connected for computer communication to the 1/0 device 126 (e.g., an output device). The VR Engine FW 820 facilitates transmitting vehicle data, including vehicle dynamics data of the vehicle and/or user data to the VR Engine 116. In some embodiments, the VR Engine FW 820 of the portable device 124 can also facilitate the output of a virtual view from the VR engine 116 to the 1/0 device 126. It is understood that in some embodiments, the VR Engine FW 820 could include the functions and components of the VR engine 116. Further, in some embodiments, the portable device 126 and the 1/0 device 126 (e.g., the output device) could be combined into one device"). 
Regarding claim 17, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 16 as outlined above. Further, Alaniz, Hashimoto, and Park teach that the AR device according to claim 16, wherein the processor is further configured to execute the instructions to:
determine the location of the feature in the external environment relative to the vehicle interior based on reality capture data (See Hashimoto: Fig. 13-18, and [0064], "Each of FIGS. 13 and 14 illustrates, as an example, the output image Im (image displayed at the display device 10) in a case where the vehicle 1 changes lane to a left lane. In FIG. 13, the vehicle 1 is in a state travelling in a straight line. In this state, in the output image Im, the display range Ad is narrow and facing substantially straight rearward and the transmission rate a is 0 (zero). The ratio change portion 116 and the display range decision portion 117 acquire the detection results, signals and data obtained by each portion when the vehicle 1 makes a lane change so as to change the transmission rate a and the display range Ad in a case where the aforementioned detection results, signals and data satisfy predetermined conditions. In FIG. 14, in a case where a signal (signal obtained in association with a driving operation of the driver) from the direction indicator 22 instructing a movement in a leftward direction or a value (for example, the steering angle of each of the wheels 2, the position of the vehicle 1, the speed of the vehicle 1 and the like) of each portion (for example, the steering angle sensors 14, 15a, the wheel speed sensor 17, the torque sensor 20a and the like) related to the lane change of the vehicle 1 is obtained, for example, the display range decision portion 117 expands the display range Ad of the output image Im laterally (left-right direction) and slides (moves) the display range Ad in a direction of the lane to which the vehicle moves (to a left side). Thus, in the present embodiment, as an example, the driver may easily grasp the surroundings of the vehicle 1 and the state outside the vehicle in a travelling direction. Further, in FIG. 14, the ratio change portion 116 increases the transmission rate a at the second region A2 to the extent of 0.6, for example. Thus, according to the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1 and the state of the outside of the vehicle in the travelling direction because structures such as a pillar, a roof, a seat and a trim, for example, of the vehicle 1 are transparent. In addition, as illustrated in FIG. 15, in a case where the object B (vehicle) approaching within a predetermined distance at a rear left side of the vehicle 1 is detected by the object detection portion 112, as an example, the display range decision portion 117 may determine the display range Ad so as to include the image lmb of the aforementioned object B. In FIG. 15, the ratio change portion 116 may specify the transmission rate a to be higher than a case where the object Bis not detected, as an example. Accordingly, the driver may easily visually recognize the object Band easily grasp the distance and relative position of the object B from the vehicle 1, for example. Further, in FIG. 15, as an example, the additional image generation portion 118 adds a highlight display lmfl ina frame shape surrounding the image lmb of the detected object B to the image lmb and adds a highlight display lmf2 in a band shape overlapping an image 1ml of a lane L of the road surface to the image 1ml. Accordingly, in the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1, the state of the outside of the vehicle in the travelling direction, the object B and the like. The aforementioned control may be performed in the same manner in a case where the vehicle changes lane in an opposite direction (right direction)");
generate the virtual representation of the feature aligned (See Park: Fig. 3, and [0080], "FIG. 3 illustrates an extended virtual viewpoint image generator and method of the surround viewing system 200, according to one or more embodiments. Referring to FIG. 3, the extended virtual viewpoint image generator 250, for example, may include an image converter 310, an image aligner 320, an image selector 330, and an image generator 340, for example. In an embodiment, operations of each of the image converter 310, image aligner 320, image selector 330, and image generator 340 of the extended virtual viewpoint image generator 250 may be implemented by at least one processing device, processor, or specialized computer, for example") with the vehicle (See Alaniz: Figs. 7A-B, and [0093], "Illustrative examples of dynamic virtual views generated by the methods and systems discussed herein will now be described with reference to FIGS. 7A and 7B. FIG. 7A illustrates a virtual view 702 and FIG. 7B illustrates a virtual view 704 from a fishing virtual reality game, the objects and operations of which are defined by a virtual world model, for example the virtual world model 400 of FIG. 4 and the schematic class diagram 500 of a virtual reality world of FIG. 5. Specifically, the virtual views 702, 704 are generated based on the vehicle data, the user data and the virtual world model, the virtual world model including one or more components that define the virtual views 702, 704. The virtual views 702, 704 can be displayed in one embodiment, on the output device 126 (FIG. 1). In another embodiment, the virtual views 702, 704 can be displayed on the portable device 124 (FIG. 1)");
transmit (See Alaniz: Figs. 1-3, and [0045], "In another embodiment, a vehicle occupant 210, for example, positioned in a back seat 212 of the vehicle 200, can be in possession of a portable device 214. In this embodiment, the portable device 214, could be a tablet, similar to the tablet 208. The portable device 214 can, in one embodiment, provide information about the vehicle occupant 210, for example, tracking information, input information, motion information, among others to the VR engine 116. The portable device 214 can also act as an output device to provide a virtual view generated by the VR engine 116 to the vehicle occupant 210") the virtual representation to all AR devices in the vehicle (See Park: Fig. 1A-F, and [0055], "FIGS. 1A-1F illustrate a wireless cooperative communication performed in a road environment including a plurality of vehicles and RSE, according to one or more embodiments. FIGS. 1A-1F illustrate a road environment including RSE 130 and a plurality of vehicles, for example, a vehicle Vl 110, a vehicle V2 120, a vehicle V3 125, a vehicle V4, a vehicle VS, a vehicle V6 135, and a vehicle V7 145 travelling on a road. Below, FIGS. 1B through 1D more particularly illustrate examples of areas of the road that may be viewed/captured by the vehicles or the RSE, and FIGS. 1E and 1F more particularly illustrate examples of a resultant viewed region that will be acquired or derived by the vehicle Vl 110 through such wireless communication, according to one or more embodiments Here, the vehicle Vl 110 is being used as a reference, e.g., below explanations of such a wireless communication approach may be from the perspective of the example vehicle Vl 110. The vehicle Vl 110 may perform data transmission and reception with other vehicles or the RSE 130 based on a wireless communication scheme, such as according to any of the Wireless Access in/for Vehicular Environments (WAVE) IEEE 802.llp, IEEE 1609, or similar standardization schemes, as only non-limiting examples and noting that alternative wireless communication schemes may be used. The example WAVE scheme is, for example, a mobile communication technology and approach designed to be suitable for a high speed driving or traveling environment. As noted, the wireless communication scheme may be a wireless cooperative communication system or scheme, where one or more vehicles and/or RSE's may operate as nodes of the system and cooperate to share information, such as their respective sensor information, between each other. For example, each of the vehicles may share their speed, acceleration, and/or direction of travel, so each example vehicle may know the speeds, acceleration, and/or directions of travel of nearby vehicles, such information may similarly be respectively shared between each of the vehicles and one or more nearby RSE's. Accordingly, in an example wireless cooperative communications embodiment, multiple vehicles may share their information with each other and/or with one or more RSE's, and likewise the RSE's may share information with each other and/or one or more vehicles, etc. As only an example, a determining factor for whether two vehicles, a vehicle and an RSE, or two RSE's share their respectively collected information may be whether a direct wireless connection can be made between the two respective nodes, i.e., between the two vehicles, the vehicle and the RSE, or the two RSE's, such as depending on signal strength and range of the respective transmitters and receivers of the vehicle and RSE devices. Accordingly, returning to FIG. 1A, and in such an example cooperative communication system or scheme, the vehicle Vl 110 may receive image data and/or traffic data from the vehicle V2 120 and/or the RSE 130 while traveling on the road, and/or may broadcast acquired image data and/or traffic data to one or more of the RSE 130, the vehicle V2 120, the vehicle V3 125, the vehicle V4, the vehicle VS, the vehicle V6 135, and the vehicle V7 145. In an embodiment, such a broadcasting of the acquired image data and/or traffic data, which may include the aforementioned example speed, acceleration, and direction of travel, may be performed autonomously or automatically, such as based on a respectively predetermined duty cycle or respective information availability for transmitting each type of information to the other vehicles and/or RSE's");
generate new AR content in the AR device (See Alaniz: Fig. 1, and [0043], "The system of FIG. 1 will now be described as implemented within a vehicle 200 in FIG. 2. FIG. 2 is a schematic view of an exemplary vehicle and exemplary vehicle occupants implementing in-vehicle virtual reality systems and methods according to one or more aspects. In the examples that follow, it will be appreciated that the portable devices and/or the 1/0 devices can be used in various combinations and located in other areas of the vehicle 200. In one example, the 1/0 device is a head mounted display (HMD), that can be placed on a user's body (e.g., head) or attached on a helmet or goggles. For example, referring to FIG. 2, a vehicle occupant 202, positioned in a seat 204 of the vehicle 200, is wearing an HMD 206 placed on the head of the vehicle occupant 202. The HMD 206 can provide information about the vehicle occupant 202, for example, tracking information, input information, motion information, among others to the VR engine 116. The HMD 206 can also act as an output device to provide a virtual view generated by the VR engine 116 to the vehicle occupant 202"); and
select which AR devices in the vehicle have access to the new AR content (See Park: Fig. 3, and [0086], "When the overlapping area exists in the virtual viewpoint images, the image selector 330 may select which virtual viewpoint image to be use for the overlapping area. For example, the image selector 330 may select a virtual viewpoint image having a higher image resolution from the virtual viewpoint image of the vehicle and the virtual viewpoint image of the other vehicle as the virtual viewpoint image to be applied to the overlapping area. Alternatively, when virtual viewpoint images received from other vehicles are combined, the image selector 330 may determine a virtual viewpoint image received from a vehicle providing a higher quality of communication as the virtual viewpoint image to be applied to the overlapping area. Such a quality of communication may be determined based on, for example, a determined signal-to-noise ratio (SNR) measured for each of the received virtual viewpoint images from each vehicle") based on user preferences and permissions associated with the AR devices(See Forutanpour: Figs. 1-4, and [0067], “At step 440, a request for text corresponding to the speech captured at step 410 may be received from a second AR device. The second AR device may be worn or otherwise used by a user who is not present when the speech captured at step 410 was spoken. As such, the request received at step 440 may occur when the user has entered the conversation (or speech, presentation, etc.) that contains the speech spoken at step 410. The request for the text corresponding to the speech may be received by the first AR device from the second AR device. The request for the text may indicate a period of time for which the second AR device is requesting text. For instance, the user of the second AR device may provide input to the second AR device specifying that text for the previous five minutes of speech is desired. The time period for which text is requested may be based on several factors, including: a time period selected by the user of the second AR device, a time period selected by the user of the first AR device, a length of time the first AR device has been capturing audio, a predefined period of time for which text corresponding to speech is storing, etc. The request for the speech at step 440 may only occur if the user of the second augmented reality device provides input requesting the text. In other embodiments, the second AR device may request the text without requiring user input. Whether user input is required or not may be based on a user preference stored by the second AR device”; and [0068], “At step 450, assuming the user of the first AR device has provided permission, data corresponding to the text of the speech captured at step 410 may be transmitted to the second AR device. Such a transmission may be direct: from the first AR device to the second AR device. Such a transmission may also be indirect: the data containing the text may be received by the second AR device from a remote computer system that has stored the text corresponding to the speech captured by the first AR device at step 410. In addition to the text of the speech, the data transmitted at step 450 may contain indications of the persons who spoke the speech corresponding to the text. As such, the text may be attributed to the appropriate person who spoke the corresponding speech. In some embodiments, the indications may be images of the one or more persons who spoke speech. If the indications are images, the second AR device may match the persons present in the images with the persons present in the real-world scene to identify who spoke the text. In other embodiments, an identifier, such as a serial number or IP address, may be used to indicate in AR device worn by the person who spoke the text. As such, by determining the location of the AR device indicated by the identifier, the speaker of the text may be identified”).
Regarding claim 18, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 16 as outlined above. Further, Hashimoto teaches that the AR device according to claim 16, wherein the processor is configured to execute the instructions to generate a synchronized vehicle coordinate system associated with a digital representation of a vehicle interior (See Hashimoto: Fig. 11, and [0054], "The vehicle outside image generation portion 110 generates the continuous vehicle outside image Imo (panorama image) by connecting the plural (as an example, three in the present embodiment) images captured by the imaging portions 12 at the vehicle exterior by overlapping boundary portions of the images, as an example. In this case, the vehicle outside image generation portion 110 generates the vehicle outside image Imo which is visually adjusted in position relative to the vehicle inside image lmi, i.e., which is approximated to a line of sight from the imaging portion 12 at the vehicle interior by performing the coordinate conversion of the vehicle outside image Imo, for example. As for the position adjustment, the coordinate of the vehicle outside image Imo obtained from the imaging portion 12 is converted to the coordinate corresponding to the vehicle inside image lmi based on experimental results acquired beforehand, for example. In addition, a size and the like of the image lmb of the object Bin the vehicle outside image Imo may be corrected using a measurement result of a distance to the object B by the noncontact measuring device 13").
Regarding claim 19, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 18 as outlined above. Further, Alaniz and Hashimoto teach that the AR device according to claim 18, wherein the processor is configured to execute the instructions to:
assign a first coordinate system to a digital representation of the vehicle interior (See Hashimoto: Figs. 1-3, and [0039], "In the present embodiment, as an example, an image display system 100 mounted at a vehicle 1 includes an ECU 11 (electronic control unit, control portion, image display control apparatus) controlling an image displayed at a display device 10 as illustrated in FIG. 1. The display device 10 is, for example, a display panel provided at an upper front portion of a vehicle interior (inside a cabin) as a replacement for a room mirror (rearview mirror) for rearward recognition. In this case, a left-right reverse image from an image captured by imaging portions 12 provided at the vehicle interior and a vehicle exterior (outside the cabin) is displayed at the display device 10. In addition, in this case, a half mirror may be provided at a surface side (at a rear side in a vehicle front-rear direction) of a display screen (not illustrated) of the display device 10. At this time, however, the display device 10 is not limited to the above and may be an apparatus projecting the image onto a windshield or a screen at the vehicle interior, for example, or may be a display panel provided at a dashboard (cockpit module, instrument panel, fascia, not illustrated) at a front portion of the vehicle interior or a center console, for example. The display device 10 may be configured, as an example, as a LCD (liquid crystal display), an OELD (organic electro-luminescent display), a projector apparatus or the like");
assign a second coordinate system to a digital representation of an object external to the vehicle (See Hashimoto: Figs. 1-3, and [0041], "The vehicle outside image Imo is acquired by the plural imaging portions 12 at the vehicle exterior. The ECU 11 combines the images acquired by the plural imaging portions 12 by a known technique to thereby obtain the continuous vehicle outside image Imo (panorama image, refer to FIG. 10). In the present embodiment, as an example, the plural imaging portions 12 at the vehicle exterior capture a relatively wide range at a rear side of the vehicle 1 so that the vehicle outside image Imo for each position within the relatively wide range may be displayed at the display device 10. In the example illustrated in FIG. 3 or 4, the imaging portions 12 at the vehicle exterior are provided at opposed side portions (left and right door mirrors, as an example) of the vehicle 1 (vehicle body) and at a rear end portion lb of the vehicle 1, respectively. In the example illustrated in FIG. 5 or 6, the imaging portions 12 at the vehicle exterior are provided at opposed side portions (relatively upper side of corner portions at the rear side of the vehicle 1, as an example) and at the rear end portion lb of the vehicle 1, respectively. In addition, respective imaging ranges of the imaging portions 12 may be differentiated up and down");
synchronize the first coordinate system and the second coordinate system to Cartesian coordinates based at least in part on an anchor point associated with a vehicle surface (See Hashimoto: Fig. 11, and [0078], "In the present alternative example, the object position determination portion 113 may identify the image of a human face by a pattern matching with a human body for the vehicle inside image lmi. Further, the object position determination portion 113 may also determine whether the object B which overlaps the window le is positioned at the vehicle interior or the vehicle exterior based on whether or not the image of the human body (from the neck down) connecting the aforementioned identified human face is present"); and
generate the synchronized vehicle coordinate system based at least in part on the Cartesian coordinates (See Alaniz: Figs: 1-3 and 11, and [0033], "The vehicle outside image generation portion 110 generates the continuous vehicle outside image Imo (panorama image) by connecting the plural (as an example, three in the present embodiment) images captured by the imaging portions 12 at the vehicle exterior by overlapping boundary portions of the images, as an example. In this case, the vehicle outside image generation portion 110 generates the vehicle outside image Imo which is visually adjusted in position relative to the vehicle inside image lmi, i.e., which is approximated to a line of sight from the imaging portion 12 at the vehicle interior by performing the coordinate conversion of the vehicle outside image Imo, for example. As for the position adjustment, the coordinate of the vehicle outside image Imo obtained from the imaging portion 12 is converted to the coordinate corresponding to the vehicle inside image lmi based on experimental results acquired beforehand, for example. In addition, a size and the like of the image lmb of the object Bin the vehicle outside image Imo may be corrected using a measurement result of a distance to the object B by the noncontact measuring device 13").
Regarding claim 20, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 16 as outlined above. Further, Alaniz, Hashimoto, Park, and Forutanpour teach that the AR device according to claim 16, wherein the processor is further configured to execute the instructions to:
determine a location of a feature in an external environment relative to a vehicle interior based on reality capture data (See Hashimoto: Fig. 13-18, and [0064], "Each of FIGS. 13 and 14 illustrates, as an example, the output image Im (image displayed at the display device 10) in a case where the vehicle 1 changes lane to a left lane. In FIG. 13, the vehicle 1 is in a state travelling in a straight line. In this state, in the output image Im, the display range Ad is narrow and facing substantially straight rearward and the transmission rate a is 0 (zero). The ratio change portion 116 and the display range decision portion 117 acquire the detection results, signals and data obtained by each portion when the vehicle 1 makes a lane change so as to change the transmission rate a and the display range Ad in a case where the aforementioned detection results, signals and data satisfy predetermined conditions. In FIG. 14, in a case where a signal (signal obtained in association with a driving operation of the driver) from the direction indicator 22 instructing a movement in a leftward direction or a value (for example, the steering angle of each of the wheels 2, the position of the vehicle 1, the speed of the vehicle 1 and the like) of each portion (for example, the steering angle sensors 14, 15a, the wheel speed sensor 17, the torque sensor 20a and the like) related to the lane change of the vehicle 1 is obtained, for example, the display range decision portion 117 expands the display range Ad of the output image Im laterally (left-right direction) and slides (moves) the display range Ad in a direction of the lane to which the vehicle moves (to a left side). Thus, in the present embodiment, as an example, the driver may easily grasp the surroundings of the vehicle 1 and the state outside the vehicle in a travelling direction. Further, in FIG. 14, the ratio change portion 116 increases the transmission rate a at the second region A2 to the extent of 0.6, for example. Thus, according to the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1 and the state of the outside of the vehicle in the travelling direction because structures such as a pillar, a roof, a seat and a trim, for example, of the vehicle 1 are transparent. In addition, as illustrated in FIG. 15, in a case where the object B (vehicle) approaching within a predetermined distance at a rear left side of the vehicle 1 is detected by the object detection portion 112, as an example, the display range decision portion 117 may determine the display range Ad so as to include the image lmb of the aforementioned object B. In FIG. 15, the ratio change portion 116 may specify the transmission rate a to be higher than a case where the object Bis not detected, as an example. Accordingly, the driver may easily visually recognize the object Band easily grasp the distance and relative position of the object B from the vehicle 1, for example. Further, in FIG. 15, as an example, the additional image generation portion 118 adds a highlight display lmfl ina frame shape surrounding the image lmb of the detected object B to the image lmb and adds a highlight display lmf2 in a band shape overlapping an image 1ml of a lane L of the road surface to the image 1ml. Accordingly, in the present embodiment, as an example, the driver may further easily grasp the surroundings of the vehicle 1, the state of the outside of the vehicle in the travelling direction, the object B and the like. The aforementioned control may be performed in the same manner in a case where the vehicle changes lane in an opposite direction (right direction)"); 
synchronize a vehicle coordinate system with a virtual representation of the feature (See Alaniz: Figs. 3-7, and [0094], "The virtual view 702 includes one or more virtual reality objects, including a landscape 706, a sun 708, a fish 710 and a water object 712. The water object 712 includes one or more waves 714. Again, the objects and operations of the virtual view 702 are defined by a virtual world model. One or more components of the virtual world model can be augmented based according to at least one of the vehicle data and the user data. In particular, in one embodiment, the virtual world model can be augmented based on vehicle dynamics data and/or the virtual view 702 can be rendered to an output device by controlling the output device to update display of the virtual view according to the vehicle dynamics data. In this way, the virtual view and objects of the virtual view are influenced by the vehicle data and/or the user data and the virtual view and objects of the virtual view are synchronized with the vehicle dynamics data. For example, the dynamic VR module 306 can augment the world structure class node 404 (e.g., the terrain class node) to dynamically generate and update the virtual view 702 with objects based on a location and an orientation of the vehicle 200 and a location and an orientation of the vehicle occupant 202. As an illustrative example, the vehicle 200 is driving in a mountainous region during the day. Accordingly based on the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318, the appearance and the terrain of the landscape object 706 in the virtual view 702 includes mountains and the sun 708. This is accomplished by augmenting the world structure class node 404 with the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318"); 
orient a first AR device with the synchronized vehicle coordinate system (See Alaniz: Figs. 3-7, and [0095], "As another example, the fish object 710 can be generated as a type of fish indigenous to the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. Further, the position of the fish object 710 can also be generated based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. For example, the view class node 402 defining the position and the orientation of the fish object 710 can be augmented to present a point of view to the vehicle occupant 202 based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202");
orient a second AR device with the synchronized vehicle coordinate system (See Park: Figs. 7A-B, and [0094], "As another example, the fish object 710 can be generated as a type of fish indigenous to the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. Further, the position of the fish object 710 can also be generated based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. For example, the view class node 402 defining the position and the orientation of the fish object 710 can be augmented to present a point of view to the vehicle occupant 202 based on the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202");
generate a first virtual expression of the feature aligned with a vehicle GPS location and a vehicle heading (See Park: Figs. 7A-B, and [0032], "The extended virtual viewpoint image generator may include an image converter configured to adjust at least one of an image size of the generated first virtual viewpoint image, an image size of the received second virtual viewpoint image, a position of a virtual viewpoint of the generated first virtual viewpoint image, and a position of a virtual viewpoint of the received second virtual viewpoint image, to respectively generate an adjusted virtual image of the first vehicle and/or adjusted virtual image of the second vehicle, an image aligner configured to align one of the generated first virtual viewpoint image and the adjusted first viewpoint image with one of the received second virtual viewpoint image and the adjusted second viewpoint image, to generate aligned first and second virtual viewpoint images, based on a result of the adjusting, an image selector configured to select between one of the aligned first and second virtual viewpoint images to use to generate an overlapping area of the extended viewpoint image, the overlapping area representing a same area that is included in both the aligned first and second virtual viewpoint images, and an image generator configured to generate the extended virtual viewpoint image by combining the aligned first and second virtual viewpoint images based on a result of the selecting");
generate a second virtual expression of the feature aligned with a vehicle GPS location and a vehicle heading (See Park: Figs. 7A-B, and [0010], "The generating of the extended viewpoint image may include adjusting an image size of at least one of the first virtual viewpoint image and the second virtual viewpoint image, and generating the extended virtual viewpoint image based on a result of the adjusting"); 
overlaying an AR image upon the second virtual representation of the feature (See Forutanpour: Fig. 2, and [0050], “The user may be able to review additional text other than what is currently displayed via speech bubbles 230. For example, scrollbars 250 may be manipulated by the user (such as via a user input module of the AR device) to view text corresponding to earlier spoken speech or later spoken speech. If the user interacts with scrollbar 250-2 to scroll back to text corresponding to earlier speech by person 220, the content of speech bubble 230-1 may be modified to display text corresponding to speech spoken by person 210 immediately before or immediately after the now displayed speech within speech bubble 230-2. Accordingly, the user may be able to better understand the context of the speech present within speech bubble 230-2. For example, text 260-2 may make little sense to the user without reading the text 260-1, to which text 260-2 was in response. It should be understood that the use of speech bubbles 230 and scrollbars 250 are exemplary virtual objects used to display text corresponding to speech to the user wearing the HMD of the AR device. Other arrangements may be used to present the text. For example, in some embodiments, the text may be superimposed over the face of the person who spoke the text. As such, when the user is reading the text, the user may be able to simultaneously read the text and at least appear to be maintaining eye contact with the person who spoke the speech corresponding to the text. If the user shifts the focus of his eyes from the speech bubble to the person, the speech bubble and its text may be made transparent, hidden, blurred, moved, or reduced in size. When the user's eye focus returns to the text, the speech bubble and text may be made more opaque, sharpened, moved, or enlarged in size”); and
transmit the second virtual expression having the overlaid AR image to the first AR device and the second AR device (See Park: Fig. 1A-F, and [0055], "FIGS. 1A-1F illustrate a wireless cooperative communication performed in a road environment including a plurality of vehicles and RSE, according to one or more embodiments. FIGS. 1A-1F illustrate a road environment including RSE 130 and a plurality of vehicles, for example, a vehicle Vl 110, a vehicle V2 120, a vehicle V3 125, a vehicle V4, a vehicle VS, a vehicle V6 135, and a vehicle V7 145 travelling on a road. Below, FIGS. 1B through 1D more particularly illustrate examples of areas of the road that may be viewed/captured by the vehicles or the RSE, and FIGS. 1E and 1F more particularly illustrate examples of a resultant viewed region that will be acquired or derived by the vehicle Vl 110 through such wireless communication, according to one or more embodiments Here, the vehicle Vl 110 is being used as a reference, e.g., below explanations of such a wireless communication approach may be from the perspective of the example vehicle Vl 110. The vehicle Vl 110 may perform data transmission and reception with other vehicles or the RSE 130 based on a wireless communication scheme, such as according to any of the Wireless Access in/for Vehicular Environments (WAVE) IEEE 802.llp, IEEE 1609, or similar standardization schemes, as only non- limiting examples and noting that alternative wireless communication schemes may be used. The example WAVE scheme is, for example, a mobile communication technology and approach designed to be suitable for a high speed driving or traveling environment. As noted, the wireless communication scheme may be a wireless cooperative communication system or scheme, where one or more vehicles and/or RSE's may operate as nodes of the system and cooperate to share information, such as their respective sensor information, between each other. For example, each of the vehicles may share their speed, acceleration, and/or direction of travel, so each example vehicle may know the speeds, acceleration, and/or directions of travel of nearby vehicles, such information may similarly be respectively shared between each of the vehicles and one or more nearby RSE's. Accordingly, in an example wireless cooperative communications embodiment, multiple vehicles may share their information with each other and/or with one or more RSE's, and likewise the RSE's may share information with each other and/or one or more vehicles, etc. As only an example, a determining factor for whether two vehicles, a vehicle and an RSE, or two RSE's share their respectively collected information may be whether a direct wireless connection can be made between the two respective nodes, i.e., between the two vehicles, the vehicle and the RSE, or the two RSE's, such as depending on signal strength and range of the respective transmitters and receivers of the vehicle and RSE devices. Accordingly, returning to FIG. 1A, and in such an example cooperative communication system or scheme, the vehicle Vl 110 may receive image data and/or traffic data from the vehicle V2 120 and/or the RSE 130 while traveling on the road, and/or may broadcast acquired image data and/or traffic data to one or more of the RSE 130, the vehicle V2 120, the vehicle V3 125, the vehicle V4, the vehicle VS, the vehicle V6 135, and the vehicle V7 145. In an embodiment, such a broadcasting of the acquired image data and/or traffic data, which may include the aforementioned example speed, acceleration, and direction of travel, may be performed autonomously or automatically, such as based on a respectively predetermined duty cycle or respective information availability for transmitting each type of information to the other vehicles and/or RSE's").


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alaniz, etc. (US 20190166352 A1) in view of Hashimoto, etc. (US 20160042543 A1), further in view of Park, etc. (US 20180154832 A1), Forutanpour, etc. (US 20140081634 A1), and Wan, etc. (US 20210134248 A1).
Regarding claim 8, Alaniz, Hashimoto, Park, and Forutanpour teach all the features with respect to claim 1 as outlined above. Further, Park teaches that the method according to claim 1, further comprising determining an identity associated with a user of the first or second AR device comprising:
receiving an image of the user of the first or second AR device (See Park: Figs. 1A-F, and [0055], "FIGS. 1A-1F illustrate a wireless cooperative communication performed in a road environment including a plurality of vehicles and RSE, according to one or more embodiments. FIGS. 1A-1F illustrate a road environment including RSE 130 and a plurality of vehicles, for example, a vehicle Vl 110, a vehicle V2 120, a vehicle V3 125, a vehicle V4, a vehicle VS, a vehicle V6 135, and a vehicle V7 145 travelling on a road. Below, FIGS. 1B through 1D more particularly illustrate examples of areas of the road that may be viewed/captured by the vehicles or the RSE, and FIGS. 1E and 1F more particularly illustrate examples of a resultant viewed region that will be acquired or derived by the vehicle Vl 110 through such wireless communication, according to one or more embodiments Here, the vehicle Vl 110 is being used as a reference, e.g., below explanations of such a wireless communication approach may be from the perspective of the example vehicle Vl 110. The vehicle Vl 110 may perform data transmission and reception with other vehicles or the RSE 130 based on a wireless communication scheme, such as according to any of the Wireless Access in/for Vehicular Environments (WAVE) IEEE 802.llp, IEEE 1609, or similar standardization schemes, as only non- limiting examples and noting that alternative wireless communication schemes may be used. The example WAVE scheme is, for example, a mobile communication technology and approach designed to be suitable for a high speed driving or traveling environment. As noted, the wireless communication scheme may be a wireless cooperative communication system or scheme, where one or more vehicles and/or RSE's may operate as nodes of the system and cooperate to share information, such as their respective sensor information, between each other. For example, each of the vehicles may share their speed, acceleration, and/or direction of travel, so each example vehicle may know the speeds, acceleration, and/or directions of travel of nearby vehicles, such information may similarly be respectively shared between each of the vehicles and one or more nearby RSE's. Accordingly, in an example wireless cooperative communications embodiment, multiple vehicles may share their information with each other and/or with one or more RSE's, and likewise the RSE's may share information with each other and/or one or more vehicles, etc. As only an example, a determining factor for whether two vehicles, a vehicle and an RSE, or two RSE's share their respectively collected information may be whether a direct wireless connection can be made between the two respective nodes, i.e., between the two vehicles, the vehicle and the RSE, or the two RSE's, such as depending on signal strength and range of the respective transmitters and receivers of the vehicle and RSE devices. Accordingly, returning to FIG. 1A, and in such an example cooperative communication system or scheme, the vehicle Vl 110 may receive image data and/or traffic data from the vehicle V2 120 and/or the RSE 130 while traveling on the road, and/or may broadcast acquired image data and/or traffic data to one or more of the RSE 130, the vehicle V2 120, the vehicle V3 125, the vehicle V4, the vehicle VS, the vehicle V6 135, and the vehicle V7 145. In an embodiment, such a broadcasting of the acquired image data and/or traffic data, which may include the aforementioned example speed, acceleration, and direction of travel, may be performed autonomously or automatically, such as based on a respectively predetermined duty cycle or respective information availability for transmitting each type of information to the other vehicles and/or RSE's"). 
However, Alaniz, modified by Hashimoto, Park, and Forutanpour, fails to explicitly disclose that generating a plurality of gradient vectors associated with the image of the user; identifying at least one facial landmark from the plurality of gradient vectors; comparing the at least one facial landmark to a plurality of facial landmarks associated with at least one prior occupant of the vehicle; retrieving occupant profile data associated with a match with the at least one facial landmark; and changing one or more AR experience settings based at least in part on the occupant profile data.
However, Wan teaches that generating a plurality of gradient vectors associated with the image of the user (See Wan: Figs. 1-2, and [0047], "The occupant ID system 226 may identify one or more riders and/or drivers (collectively occupants) when they enter the vehicle, and retrieve occupant identifiers associated with the one or more occupants. The occupant ID system 226 may assign a unique ID to individual users such that the occupant identifier includes occupant-specific information that may be used to provide a unique AR experience to each vehicle occupant. Example information may include, for example, navigation preferences, animation preferences, audio preferences, AR game settings, and other information that may indicate user-preferred AR settings. In other aspects, the occupant identifiers may include one or more details associated with the vehicle 105 such as, for example, a vehicle identification (ID), vehicle Quick Response (QR) encoding(s) that uniquely associate a particular vehicle interior with one or more database entries such as an occupant identifier, and one or more wearable device identifiers that identify particular AR devices that have been associated with particular occupant(s). 100481 For example, in one embodiment, the processor(s) 202 may receive, via a CAN network associated with the vehicle 105, an image of the user that is the driver of the AR wearable system 145. Accordingly, one or more cameras (not shown in FIGS. 1- 2) inside of the vehicle 105 may obtain a facial image of the driver user, and transmit the image to the processor(s) 202 for user identification. The processor(s) 202 may generate a plurality of gradient vectors associated with the image of the user, such as, for example, gradient vectors associated with facial features of the user (e.g., distance between corners of the eyes, angle of respective features such as mouth and eye corners, etc.). The processor(s) 202 may identify at least one facial landmark from the plurality of gradient vectors, and compare the at least one facial landmark to a plurality of facial landmarks associated with at least one prior occupant of the vehicle. For example, a facial landmark may include angles of the corners of the occupant's eyes and an angle formed between the corners of the user's mouth and a nasal feature. The at least one facial landmark may be identified from the plurality of gradient vectors, by retrieving occupant profile data associated with the user image. The processor(s) 202 may determine a match associated with the at least one facial landmark and the landmark data associated with the profile data, and change one or more stored AR experience settings based at least in part on the occupant profile data. It should be appreciated that the facial recognition steps described herein are example steps only to illustrate known methods for determining user identity using facial features, and should not be considered limiting");
identifying at least one facial landmark from the plurality of gradient vectors (See Wan: Figs. 1-2, and [0047], "The at least one facial landmark may be identified from the plurality of gradient vectors, by retrieving occupant profile data associated with the user image");
comparing the at least one facial landmark to a plurality of facial landmarks associated with at least one prior occupant of the vehicle (See Wan: Figs. 1-2, and [0017], "The vehicle 105 can include an automotive computer 110. The automotive computer 110 may be installed in an engine compartment of a vehicle 105 (or elsewhere in the vehicle 105) as part of a vehicle augmented reality (AR) system in accordance with this disclosure. The automotive computer 110 may communicate with and/or be a part of a remote computing platform associated with one or more server(s) 150, which may communicate via one or more network(s) 155. In some embodiments, the automotive computer 110 can include the network adaptor(s) 210 (as shown in FIG. 2) for coupling to one or more network(s) 155");
retrieving occupant profile data associated with a match with the at least one facial landmark (See Wan: Figs. 1-2, and [0022], "The automotive computer 110, described in greater detail with respect to FIG. 2, may include an engine controller 115 for controlling an engine 130, for controlling one or more driver control components 135, and/or for controlling/retrieving data from other vehicle hardware 140 such as, for example, an infotainment system, a Global Positioning System (GPS), etc."); and
changing one or more AR experience settings based at least in part on the occupant profile data (See Wan: Figs. 1-3, and [0033], "As shown in FIG. 2, the automotive computer 110 may include the one or more processor(s) 202, and a memory 204 communicatively coupled to the one or more processor(s) 202. The automotive computer 110 may operatively connect to and communicate information with one or more internal and/or external memory devices such as, for example, one or more databases (not shown in FIG. 2) via a storage interface 208. For example, in one embodiment, the automotive computer 110 may connect to and communicate information with an internal and/or external database, such as the occupant profile database 300 described in greater detail hereafter with respect to FIG. 3"; and [0043], "An example augmented reality (AR) wearable system 145 may include a plurality of modules for providing an AR experience to vehicle occupants, including, for example, one or more wearable AR devices that may be worn by the driver and/or any number of riders of the vehicle. The memory 204 can also include program instructions for communicating information to and from the AR wearable system 145 via one or more communications adaptor(s) 212. For example, the memory 204 may include a localization module 222, a detecting module 224, and an occupant identification (ID) system 226").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Alaniz to have generating a plurality of gradient vectors associated with the image of the user; identifying at least one facial landmark from the plurality of gradient vectors; comparing the at least one facial landmark to a plurality of facial landmarks associated with at least one prior occupant of the vehicle; retrieving occupant profile data associated with a match with the at least one facial landmark; and changing one or more AR experience settings based at least in part on the occupant profile data as taught by Wan in order to provide drivers with additional advantages associated with safety features that, utilizing the present disclosure, are not outside of their FoV (See Wan: Figs. 1-3, and [0071], "Aspects of the present disclosure may provide several advantages over conventional methods. For example, in some embodiments, the AR system does not have any visual Field of View (FoV) limitations because the driver wearing the AR wearable system 145 can rotate their head in any direction while operating the vehicle 105. This feature may provide drivers with additional advantages associated with safety features that, utilizing the present disclosure, are not outside of their FoV. Riders using the AR wearable system 145 may also be independently aware of roadside situations and points of interest. In other aspects, multiple occupants can view personalized virtual images and customize their AR experience according to individual user preference. Individual users may interact with the same AR environment simultaneously. Yet other advantages may include the ability for AR wearable system 145 users to interact with the AR environments even when exiting the vehicle 105, or using the AR wearable system 145 with a wireless or mobile connection through a mobile device (not shown in FIGS. 1-4). Accordingly, the AR wearable system 145 may continue to provide users with an AR experience after users of the AR wearable system 145 exit the vehicle 105. Other advantages are contemplated and possible"). Alaniz teaches a method and system that may generate the virtual view of the vehicle environment dynamically based on the vehicle dynamic data, and Wan teaches a system and method that may identify a roadside object relative to a vehicle interior based on GPS position and image information, and generate a virtual representation of the roadside object in the AR world coordinate system aligned with the vehicle GPS location and the vehicle heading. Therefore, it is obvious to one of ordinary skill in the art to modify Alaniz by Wan to process the environmental image and the GPS position information and generate a virtual representation of the roadside objects to increase the safety of the vehicle driver and the occupants inside the vehicle. The motivation to modify Alaniz by Wan is "Use of known technique to improve similar devices (methods, or products) in the same way".

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612